UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	August 1, 2016 — January 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Premier Income Trust Semiannual report 1 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Summary of dividend reinvestment plans 15 Financial statements 17 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific sector, issuer or industry. These and other factors may also lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees March 16, 2017 Dear Fellow Shareholder: In the early weeks of 2017, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when political uncertainty, among other issues, tested global financial markets. As stock markets delivered modest gains, the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended January 31, 2017, as well as an outlook for the coming months. Thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See below and pages 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/17. See above and pages 11–12 for additional fund performance information. Index descriptions can be found on page 13. 4 Premier Income Trust Bill is Chief Investment Officer of Fixed Income at Putnam. He has an M.B.A. from the University of California, Berkeley, Haas School of Business, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Co-Head of Fixed Income Paul D. Scanlon, CFA; Co-Head of Fixed Income Michael V. Salm; Portfolio Manager Michael J. Atkin; Portfolio Manager Robert L. Davis, CFA; and Portfolio Manager Brett S. Kozlowski, CFA. Bill, what was the fund’s investment environment like during the six - month reporting period ended January31, 2017? Despite rising interest rates, the environment was generally favorable. Credit spreads tightened, reflecting investor demand for credit risk amid improving U.S. economic growth and a positive post-election outlook for 2017. Internationally, the backdrop was less positive. Many economies outside the United States faced ongoing challenges, in contrast with the strengthening U.S. data. The dichotomy was clear in monetary policies. Most foreign central banks continued on a path of easing, while the Federal Reserve remained steadfast in its stated plan to eventually normalize interest rates. In fact, the Fed increased its target for short-term interest rates by a quarter percentage point at its December14 meeting. The Fed also indicated that it may raise rates faster than previously indicated if U.S. economic growth shows signs of accelerating in 2017, which sent U.S. Treasury yields to a multiyear high. Despite higher rates and the Fed’s slightly hawkish tone, investor risk appetite remained strong. Premier Income Trust 5 Credit qualities are shown as a percentage of the fund’s net assets as of 1/31/17. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. The benchmark 10-year Treasury yield trended gradually higher from early summer through the end of October, then spiked in the week following the U.S. presidential election. It reached a high of 2.57% in mid-December and finished the period slightly below that level at 2.45%. The U.S. dollar rallied in the weeks following the election of Donald Trump, reaching a 14-year high in early January. The dollar’s rise was partly due to investor expectations that the new administration’s plans for deregulation, lower taxes, and fiscal stimulus would bolster U.S. economic growth. As January progressed, however, the dollar declined and volatility increased, likely driven by statements from administration officials that were interpreted by investors as advocating a weaker dollar. The fund outpaced its benchmark by a sizable margin during the period. What factors bolstered relative performance? With respect to relative performance, I think it’s important to point out that the fund’s benchmark comprises U.S. Treasury and government-agency securities. These areas of the market were hampered by rising interest rates and investor preference for securities offering greater potential return in exchange for higher risk. The fund, on the other hand, benefited from a variety of out-of-benchmark holdings, most notably high-yield corporate bonds and mortgage-credit securities. Please tell us more about specific investments that fueled the fund’s results during the period. An allocation to high-yield bonds was one of the biggest contributors. Various factors bolstered high-yield corporate credit, including stronger economic growth; expectations that growth 6 Premier Income Trust in 2017 could potentially benefit if the Trump administration launches more-robust fiscal policy; higher oil prices; a minimal 12-month default rate excluding commodity-related sectors; and reduced year-over-year new issuance. Within mortgage credit, holdings of agency credit risk-transfer securities [CRTs] also provided a major boost to performance. CRTs are backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in CRTs is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRTs offer higher yields than conventional pass-through securities. Similar to commercial mortgage-backed securities [CMBS], CRTs are structured into various tranches offering different levels of risk and yield based on the underlying reference pool. During the period, the combination of relatively high yields and high-quality collateral continued to attract investors to CRTs. Furthermore, CRTs provided investors with a productive alternative to deploy their capital as other parts of the residential mortgage-backed securities [RMBS] market continued to shrink. Holdings of pay-option adjustable-rate mortgage-backed securities also helped. These positions benefited from the generally favorable risk environment during the period, as well as the fact that there was no new supply of these bonds coming to market. Positions in more-recently issued mezzanine CMBS were a further contributor. During the second half of 2016, broker/dealers increased the amount of CMBS in their inventories, helping to bolster marketplace liquidity, which in turn aided the performance of newer mezzanine bonds. This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 1/31/17. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Premier Income Trust 7 Which other strategies or holdings helped performance? Our interest-rate and yield-curve positioning in the United States and overseas aided results. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — below zero. This strategy was particularly helpful in November when intermediate- and long-term Treasury yields rose sharply in response to the U.S. presidential election outcome and President Trump’s proposed fiscal policy. We also positioned the portfolio to benefit from a potentially steeper U.S. Treasury yield curve, which worked well as the curve steepened in November. Internationally, maintaining negative duration strategies in various countries proved additive as interest rates rose. Investments in emerging-market debt continued to be a productive part of the portfolio. During the period, positions in Brazil, Russia, Venezuela, and Argentina added the most, helped by higher oil prices and persistent investor demand for high-yielding securities. Within our prepayment strategies, holdings of agency interest-only collateralized mortgage obligations [IO CMOs] performed well and also helped performance. Rising interest rates provided a tailwind for these investments, helping to keep mortgage prepayment speeds below market expectations. Additionally, mortgage refinancing continued to be hampered by stringent bank-lending standards. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, to hedge the risk associated with the fund’s yield-curve positioning, and to gain exposure to rates in various countries. In addition, we employed interest-rate swaps and options to hedge the interest-rate and This chart shows how the fund’s sector weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 8 Premier Income Trust prepayment risks associated with our CMO holdings, and to help manage overall downside risk. Lastly, we utilized currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your near - term outlook? We think U.S. economic growth may accelerate in 2017, but the policy priorities of the Trump administration could lead to a struggle of competing forces influencing the economy. On the one hand, we believe President Trump’s policy pronouncements regarding lowering corporate and personal income tax rates, along with increasing spending on infrastructure and defense, could bolster growth. Conversely, the President’s protectionist rhetoric regarding foreign trade, such as imposing substantial tariffs on imports from China and eliminating or weakening existing trade deals, would likely hamper growth, in our view. We will continue to closely monitor developments. Given this outlook, how do you plan to position the fund? In our view, the global economic environment may continue to be supportive for the fund’s strategies and general positioning. In terms of positioning, our non-U.S., quantitatively driven, negative-duration strategies moved the fund’s total duration further below zero during the period. We also extended our strategy of seeking to capitalize on potentially steeper global yield curves. We think this overall positioning could benefit the fund if interest rates continue to trend higher in 2017. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Premier Income Trust 9 We plan to continue seeking opportunities in corporate and mortgage credit that we believe offer relative value. Within those market areas, we continue to have a constructive outlook for high-yield bonds, based on what we think is a generally favorable fundamental and technical backdrop for the asset class. We also plan to continue our efforts to capitalize on expanding opportunities within the agency CRT sector. And we continue to like commercial mortgage-backed securities, given what we consider to be their attractive spreads. We plan to maintain the fund’s exposure to select emerging-market countries, seeking to benefit from the relatively high income levels available in markets where we believe we’re being properly compensated for risk. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. 10 Premier Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 1/31/17 Annual average Life of fund (since Annual Annual Annual 2/29/88) 10 years average 5 years average 3 years average 1 year 6 months NAV 6.78% 64.45% 5.10% 29.70% 5.34% 9.34% 3.02% 13.14% 8.77% Market price 6.82 79.81 6.04 30.38 5.45 17.31 5.47 18.78 15.20 Performance assumes reinvestment of distributions and does not account for taxes. Performance includes the deduction of management fees and administrative expenses. Comparative index returns For periods ended 1/31/17 Annual average Life of fund (since Annual Annual Annual 2/29/88) 10 years average 5 years average 3 years average 1 year 6 months Bloomberg Barclays Government Bond 5.99% 46.51% 3.89% 6.03% 1.18% 5.79% 1.89% –0.78% –4.12% Index Lipper General Bond Funds (closed-end) 7.43 110.09 7.28 46.31 7.61 19.19 5.96 17.52 6.19 category average * Index and Lipper results should be compared with fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/17, there were 36, 36, 28, 23, 18, and 3 funds, respectively, in this Lipper category. Premier Income Trust 11 Fund price and distribution information For the six-month period ended 1/31/17 Distributions Number 6 Income $0.156 Capital gains — Total Share value NAV Market price 7/31/16 $5.28 $4.72 1/31/17 5.58 5.27 Current dividend rate * 5.59% 5.92% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/16 Annual average Life of fund (since Annual Annual Annual 2/29/88) 10 years average 5 years average 3 years average 1 year 6 months NAV 6.73% 61.12% 4.89% 29.98% 5.38% 6.31% 2.06% 6.27% 8.89% Market price 6.61 70.32 5.47 29.66 5.33 9.60 3.10 7.10 9.16 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12 Premier Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to Premier Income Trust 13 other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2016, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2016, up to 10% of the fund’s common shares outstanding as of October 7, 2016. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2017, Putnam employees had approximately $465,000,000 and the Trustees had approximately $135,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Premier Income Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will Premier Income Trust 15 be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 16 Premier Income Trust Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings— as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Premier Income Trust 17 The fund’s portfolio 1/31/17 (Unaudited) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (59.3%)* amount Value U.S. Government Guaranteed Mortgage Obligations (0.5%) Government National Mortgage Association Pass-Through Certificates 4.50%, TBA, 2/1/47 $3,000,000 $3,218,203 U.S. Government Agency Mortgage Obligations (58.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3.500%, 12/01/25 i $131,445 $138,293 Federal National Mortgage Association Pass-Through Certificates 5.50%, TBA, 2/1/47 5,000,000 5,555,078 4.50%, TBA, 3/1/47 5,000,000 5,368,164 4.50%, TBA, 2/1/47 5,000,000 5,376,953 4.00%, TBA, 3/1/47 2,000,000 2,094,609 4.00%, TBA, 2/1/47 2,000,000 2,098,594 3.50%, TBA, 3/1/47 162,000,000 165,221,014 3.50%, TBA, 2/1/47 162,000,000 165,556,402 Total U.S. government and agency mortgage obligations (cost $354,815,326) Principal MORTGAGE-BACKED SECURITIES (48.6%)* amount Value Agency collateralized mortgage obligations (18.9%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 22.706%, 4/15/37 $108,094 $168,230 IFB Ser. 2979, Class AS, 21.46%, 3/15/34 2,351 2,394 IFB Ser. 3072, Class SM, 20.984%, 11/15/35 210,883 307,990 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 3,326,877 713,282 Ser. 4000, Class PI, IO, 4.50%, 1/15/42 1,939,300 365,558 Ser. 4024, Class PI, IO, 4.50%, 12/15/41 3,207,729 590,636 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 6,894,531 1,189,307 Ser. 4462, IO, 4.00%, 4/15/45 3,246,244 632,498 Ser. 4425, IO, 4.00%, 1/15/45 8,326,456 1,594,100 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 6,448,802 1,418,092 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 5,424,302 831,410 Ser. 4062, Class DI, IO, 4.00%, 9/15/39 7,886,801 955,047 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 15,024,978 2,521,342 Ser. 4580, Class ID, IO, 3.50%, 8/15/45 10,362,893 1,758,583 Ser. 4501, Class BI, IO, 3.50%, 10/15/43 7,483,297 1,055,744 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 6,219,222 825,652 Ser. 4122, Class CI, IO, 3.50%, 10/15/42 5,635,298 748,131 Ser. 4105, Class HI, IO, 3.50%, 7/15/41 2,969,005 359,059 Ser. 304, Class C37, IO, 3.50%, 12/15/27 3,455,158 394,827 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 12,739,701 1,360,600 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 5,861,459 616,625 Ser. 4210, Class PI, IO, 3.00%, 12/15/41 3,627,765 276,334 FRB Ser. 57, Class 1AX, IO, 0.374%, 7/25/43 3,223,147 34,404 Ser. 3326, Class WF, zero%, 10/15/35 2,204 1,684 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 35.273%, 7/25/36 160,366 296,118 IFB Ser. 07-53, Class SP, 21.373%, 6/25/37 182,698 271,257 18 Premier Income Trust Principal MORTGAGE-BACKED SECURITIES (48.6%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association IFB Ser. 08-24, Class SP, 20.456%, 2/25/38 $170,963 $239,928 IFB Ser. 05-75, Class GS, 17.937%, 8/25/35 140,489 184,890 IFB Ser. 05-83, Class QP, 15.389%, 11/25/34 205,396 257,205 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 6,941,829 1,660,560 Ser. 374, Class 6, IO, 5.50%, 8/25/36 305,249 68,573 IFB Ser. 13-18, Class SB, IO, 5.379%, 10/25/41 2,772,164 373,411 Ser. 378, Class 19, IO, 5.00%, 6/25/35 976,040 181,409 Ser. 15-16, Class MI, IO, 4.50%, 4/25/45 4,853,785 1,001,093 Ser. 12-127, Class BI, IO, 4.50%, 11/25/42 1,465,539 349,070 Ser. 12-30, Class HI, IO, 4.50%, 12/25/40 9,569,348 1,235,135 Ser. 366, Class 22, IO, 4.50%, 10/25/35 201,877 9,185 Ser. 15-88, Class QI, IO, 4.00%, 10/25/44 5,471,848 859,085 Ser. 13-41, Class IP, IO, 4.00%, 5/25/43 3,925,007 666,466 Ser. 13-44, Class PI, IO, 4.00%, 1/25/43 3,763,967 582,239 Ser. 13-60, Class IP, IO, 4.00%, 10/25/42 2,988,565 506,923 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 2,196,466 347,935 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 5,257,094 420,567 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 4,969,931 427,911 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 4,430,854 492,268 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 4,907,515 352,556 Ser. 99-51, Class N, PO, zero%, 9/17/29 21,204 18,023 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.717%, 3/30/30 2,338,143 49,686 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.373%, 9/20/43 1,994,677 332,632 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 2,787,874 515,645 Ser. 14-76, IO, 5.00%, 5/20/44 3,510,221 721,932 Ser. 14-25, Class MI, IO, 5.00%, 11/20/43 2,237,275 415,999 Ser. 15-187, Class KI, IO, 5.00%, 6/20/43 8,329,336 993,856 Ser. 13-22, Class IE, IO, 5.00%, 2/20/43 5,447,207 1,132,453 Ser. 13-22, Class OI, IO, 5.00%, 1/20/43 4,855,985 1,004,237 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 2,710,675 560,519 Ser. 13-6, Class IC, IO, 5.00%, 1/20/43 2,485,806 519,484 Ser. 12-146, IO, 5.00%, 12/20/42 2,424,458 510,833 Ser. 13-6, Class CI, IO, 5.00%, 12/20/42 1,820,113 347,023 Ser. 13-130, Class IB, IO, 5.00%, 12/20/40 1,334,805 101,854 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 730,298 39,116 Ser. 11-41, Class BI, IO, 5.00%, 5/20/40 870,348 81,649 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 839,424 178,299 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 2,533,166 524,669 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 11,497,382 2,424,648 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 5,896,087 1,243,013 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 2,222,367 454,174 IFB Ser. 14-119, Class SA, IO, 4.823%, 8/20/44 8,049,116 1,227,490 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 4,091,993 890,008 Ser. 16-104, Class GI, IO, 4.50%, 1/20/46 16,498,635 1,892,888 Ser. 14-147, Class IJ, IO, 4.50%, 2/20/44 4,305,246 705,673 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 5,000,295 1,012,560 Premier Income Trust 19 Principal MORTGAGE-BACKED SECURITIES (48.6%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 14-100, Class LI, IO, 4.50%, 10/16/43 $6,754,569 $1,165,704 Ser. 13-34, Class IH, IO, 4.50%, 3/20/43 4,909,663 1,015,412 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 1,147,312 199,931 Ser. 11-140, Class BI, IO, 4.50%, 12/20/40 479,932 26,515 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 300,997 41,128 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 5,014,921 958,953 Ser. 10-35, Class DI, IO, 4.50%, 3/20/40 8,040,708 1,589,005 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 4,536,326 869,283 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 5,115,867 992,565 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 3,048,036 583,107 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 2,353,341 550,635 Ser. 10-168, Class PI, IO, 4.50%, 11/20/39 1,045,881 120,726 Ser. 10-158, Class IP, IO, 4.50%, 6/20/39 3,040,499 295,020 Ser. 10-98, Class PI, IO, 4.50%, 10/20/37 492,772 12,664 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 11,397,655 2,011,116 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 5,770,558 1,261,490 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 7,710,877 1,303,131 Ser. 15-40, IO, 4.00%, 3/20/45 6,499,880 1,337,116 Ser. 15-64, Class YI, IO, 4.00%, 11/20/44 6,672,235 1,231,227 Ser. 14-4, Class IC, IO, 4.00%, 1/20/44 2,370,032 462,389 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 11,563,080 1,557,894 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 2,345,060 401,310 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 2,077,074 416,858 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 6,486,969 1,260,164 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 5,368,576 964,415 Ser. 16-48, Class MI, IO, 3.50%, 4/16/46 5,089,644 933,471 Ser. 15-95, Class PI, IO, 3.50%, 7/20/45 7,181,729 1,023,396 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 6,013,318 898,029 Ser. 13-76, IO, 3.50%, 5/20/43 8,608,012 1,490,563 Ser. 13-28, IO, 3.50%, 2/20/43 2,708,683 406,620 Ser. 13-54, Class JI, IO, 3.50%, 2/20/43 4,139,876 706,056 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 5,783,259 938,449 Ser. 13-14, IO, 3.50%, 12/20/42 13,330,603 1,879,348 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 4,280,230 726,141 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 4,995,713 951,683 Ser. 12-140, Class IC, IO, 3.50%, 11/20/42 6,146,112 1,267,199 Ser. 12-113, Class ID, IO, 3.50%, 9/20/42 2,904,550 630,203 Ser. 15-62, Class IL, IO, 3.50%, 2/16/42 9,055,014 1,255,025 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 8,971,127 1,284,028 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 6,552,068 823,595 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 5,223,928 683,598 Ser. 16-H23, Class NI, IO, 2.829%, 10/20/66 29,944,129 4,359,865 Ser. 16-H17, Class KI, IO, 2.435%, 7/20/66 5,793,630 724,204 Ser. 15-H20, Class CI, IO, 2.405%, 8/20/65 11,465,125 1,381,559 Ser. 15-H15, Class BI, IO, 2.385%, 6/20/65 6,701,638 791,799 Ser. 15-H24, Class AI, IO, 2.371%, 9/20/65 10,505,656 1,153,521 Ser. 16-H03, Class AI, IO, 2.327%, 1/20/66 10,278,697 1,169,202 Ser. 15-H10, Class BI, IO, 2.241%, 4/20/65 7,214,842 824,902 20 Premier Income Trust Principal MORTGAGE-BACKED SECURITIES (48.6%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 16-H16, Class EI, IO, 2.172%, 6/20/66 $8,296,078 $1,059,409 Ser. 16-H09, Class BI, IO, 2.156%, 4/20/66 13,625,689 1,625,599 Ser. 16-H03, Class DI, IO, 2.038%, 12/20/65 11,217,169 1,121,717 Ser. 16-H02, Class HI, IO, 2.003%, 1/20/66 13,325,382 1,396,500 Ser. 16-H10, Class AI, IO, 1.988%, 4/20/66 23,019,333 2,060,230 Ser. 15-H25, Class EI, IO, 1.845%, 10/20/65 10,392,672 1,034,071 Ser. 15-H20, Class AI, IO, 1.837%, 8/20/65 10,392,621 1,053,812 FRB Ser. 15-H08, Class CI, IO, 1.791%, 3/20/65 7,771,847 735,955 Ser. 15-H23, Class BI, IO, 1.728%, 9/20/65 11,520,655 1,092,158 Ser. 16-H06, Class DI, IO, 1.728%, 7/20/65 15,848,666 1,529,396 Ser. 16-H24, Class CI, IO, 1.703%, 10/20/66 8,662,620 776,929 Ser. 13-H08, Class CI, IO, 1.673%, 2/20/63 14,513,405 991,266 Ser. 16-H14, IO, 1.672%, 6/20/66 10,128,491 865,986 Ser. 16-H06, Class CI, IO, 1.609%, 2/20/66 14,198,908 1,202,647 Ser. 14-H21, Class BI, IO, 1.546%, 10/20/64 13,195,954 1,018,728 Ser. 15-H26, Class CI, IO, 0.679%, 8/20/65 33,204,117 753,733 Ser. 06-36, Class OD, PO, zero%, 7/16/36 6,516 5,454 Commercial mortgage-backed securities (17.5%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 422,889 422,106 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.332%, 2/10/51 129,179,280 227,058 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.407%, 10/10/45 493,999 493,723 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 2,750,000 2,615,938 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 1,026,000 997,036 Ser. 05-PWR7, Class B, 5.214%, 2/11/41 1,443,647 1,445,090 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.436%, 3/11/39 1,383,918 1,315,386 FRB Ser. 06-PW11, Class C, 5.436%, 3/11/39 1,554,000 777,093 FRB Ser. 06-PW14, Class XW, IO, 0.534%, 12/11/38 6,248,384 23,119 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.122%, 11/15/44 2,160,000 2,096,183 FRB Ser. 07-CD5, Class XS, IO, 0.149%, 11/15/44 43,159,640 12,948 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.754%, 12/15/47 1,068,000 1,070,966 FRB Ser. 11-C2, Class F, 5.25%, 12/15/47 2,275,000 2,049,775 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.876%, 9/10/45 2,053,000 1,943,575 FRB Ser. 14-GC21, Class D, 4.835%, 5/10/47 951,000 798,840 COBALT CMBS Commercial Mortgage Trust Ser. 07-C2, Class AJFX, 5.568%, 4/15/47 1,952,320 1,953,491 COMM Mortgage Pass-Through Certificates 144A Ser. 12-CR3, Class F, 4.75%, 10/15/45 1,755,510 1,222,008 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.785%, 12/10/49 1,138,000 1,132,264 Ser. 06-C8, Class AJ, 5.377%, 12/10/46 1,306,436 1,309,441 Premier Income Trust 21 Principal MORTGAGE-BACKED SECURITIES (48.6%)* cont . amount Value Commercial mortgage-backed securities cont . COMM Mortgage Trust 144A FRB Ser. 13-CR9, Class D, 4.256%, 7/10/45 $2,441,000 $2,209,593 Ser. 13-LC13, Class E, 3.719%, 8/10/46 1,331,000 921,185 Ser. 14-CR18, Class E, 3.60%, 7/15/47 1,371,000 881,005 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.673%, 12/15/39 6,048,589 21,170 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8.00%, 12/28/38 (Cayman Islands) 1,336,094 1,338,633 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.80%, 4/15/50 2,094,000 1,785,202 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class E, 5.087%, 8/10/42 749,646 747,989 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.484%, 3/10/44 2,265,718 2,235,130 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 163,368 163,564 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 774,000 730,579 FRB Ser. 05-GG4, Class XC, IO, 0.917%, 7/10/39 911,544 1,276 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class E, 5.32%, 11/10/46 1,693,000 1,372,346 Ser. 11-GC3, Class E, 5.00%, 3/10/44 1,347,000 1,251,363 FRB Ser. 14-GC18, Class D, 4.945%, 1/10/47 1,622,000 1,370,947 FRB Ser. 14-GC26, Class D, 4.511%, 11/10/47 2,204,000 1,839,899 FRB Ser. 13-GC12, Class D, 4.476%, 6/10/46 770,000 676,676 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.086%, 7/15/45 778,000 670,908 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C15, Class D, 5.046%, 11/15/45 2,883,000 2,749,661 FRB Ser. 14-C18, Class D, 4.814%, 2/15/47 2,236,000 1,951,804 FRB Ser. 13-C14, Class E, 4.562%, 8/15/46 1,178,000 960,188 FRB Ser. C14, Class D, 4.562%, 8/15/46 1,063,000 975,057 FRB Ser. 14-C18, Class E, 4.314%, 2/15/47 914,000 645,193 FRB Ser. 14-C25, Class D, 3.948%, 11/15/47 2,308,000 1,831,167 FRB Ser. 14-C26, Class D, 3.926%, 1/15/48 1,349,000 1,119,759 Ser. 14-C25, Class E, 3.332%, 11/15/47 1,823,000 1,121,874 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.157%, 2/12/51 1,225,830 1,237,966 FRB Ser. 06-LDP7, Class B, 5.927%, 4/17/45 1,231,000 224,288 FRB Ser. 06-LDP6, Class B, 5.653%, 4/15/43 132,448 132,448 Ser. 06-LDP8, Class B, 5.52%, 5/15/45 340,619 344,260 FRB Ser. 05-LDP2, Class E, 4.981%, 7/15/42 870,000 866,433 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.257%, 2/12/51 1,087,000 1,019,715 FRB Ser. 07-CB20, Class C, 6.257%, 2/12/51 1,904,000 1,675,520 FRB Ser. 11-C3, Class F, 5.619%, 2/15/46 1,113,000 1,141,159 FRB Ser. 12-C6, Class E, 5.156%, 5/15/45 748,000 706,187 FRB Ser. 13-C16, Class D, 4.975%, 12/15/46 760,000 730,313 FRB Ser. 12-C8, Class E, 4.66%, 10/15/45 821,000 757,782 FRB Ser. 13-C13, Class D, 4.053%, 1/15/46 1,027,000 953,107 22 Premier Income Trust Principal MORTGAGE-BACKED SECURITIES (48.6%)* cont . amount Value Commercial mortgage-backed securities cont . JPMorgan Chase Commercial Mortgage Securities Trust 144A Ser. 13-C13, Class E, 3.986%, 1/15/46 $1,537,000 $1,062,528 Ser. 13-C10, Class E, 3.50%, 12/15/47 1,865,000 1,368,351 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 1,249,000 846,822 FRB Ser. 07-CB20, Class X1, IO, 0.348%, 2/12/51 73,422,442 107,351 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 392,558 403,622 Ser. 98-C4, Class J, 5.60%, 10/15/35 965,000 989,318 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 3,168,000 699,558 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 3,041,000 910,171 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.242%, 4/20/48 977,000 814,574 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.283%, 2/12/51 428,000 438,186 Ser. 04-KEY2, Class D, 5.046%, 8/12/39 2,083,879 2,065,335 Merrill Lynch Mortgage Trust 144A FRB Ser. 08-C1, Class D, 6.283%, 2/12/51 812,000 824,342 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 25,544 687 FRB Ser. 07-C5, Class X, IO, 5.806%, 12/15/49 1,496,046 8,976 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 49,741 49,860 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698%, 8/15/47 2,403,000 2,024,292 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 830,000 626,899 FRB Ser. 13-C10, Class E, 4.084%, 7/15/46 2,426,000 1,996,113 Ser. 14-C17, Class E, 3.50%, 8/15/47 1,673,000 1,053,823 Ser. 14-C19, Class D, 3.25%, 12/15/47 1,200,000 941,891 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558%, 2/12/44 2,693,000 1,609,364 FRB Ser. 06-HQ8, Class C, 5.46%, 3/12/44 1,300,000 1,300,813 FRB Ser. 06-HQ8, Class D, 5.46%, 3/12/44 2,090,000 834,642 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 1,600,000 1,621,901 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.276%, 1/11/43 798,000 801,431 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 992,546 974,581 STRIPS CDO 144A Ser. 03-1A, Class N, IO, 5.00%, 3/24/18 (Cayman Islands) 376,000 9,964 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 1,099,943 82,496 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.885%, 5/10/63 1,431,000 1,031,894 FRB Ser. 13-C6, Class D, 4.345%, 4/10/46 215,000 196,639 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.107%, 6/15/45 2,810,000 2,093,450 Ser. 07-C30, Class AJ, 5.413%, 12/15/43 1,237,000 1,244,731 FRB Ser. 07-C34, IO, 0.289%, 5/15/46 24,501,849 44,103 Premier Income Trust 23 Principal MORTGAGE-BACKED SECURITIES (48.6%)* cont . amount Value Commercial mortgage-backed securities cont . Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C15, Class G, 5.395%, 10/15/41 $1,494,091 $451,753 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 1,094,000 841,614 FRB Ser. 13-LC12, Class D, 4.296%, 7/15/46 456,000 413,777 Ser. 14-LC18, Class D, 3.957%, 12/15/47 1,734,000 1,394,378 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 13-C17, Class D, 5.124%, 12/15/46 1,282,000 1,227,614 Ser. 12-C6, Class E, 5.00%, 4/15/45 1,243,000 985,948 Ser. 11-C4, Class F, 5.00%, 6/15/44 1,993,000 1,572,876 FRB Ser. 13-C16, Class D, 4.982%, 9/15/46 981,000 942,152 FRB Ser. 14-C19, Class E, 4.97%, 3/15/47 2,131,000 1,577,579 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 2,686,000 2,403,415 Ser. 14-C19, Class D, 4.234%, 3/15/47 1,628,000 1,381,485 Ser. 13-C12, Class E, 3.50%, 3/15/48 1,664,000 1,273,792 Residential mortgage-backed securities (non-agency) (12.2%) BCAP, LLC Trust 144A FRB Ser. 12-RR5, Class 4A8, 0.926%, 6/26/35 392,377 377,888 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.696%, 4/25/34 878,348 874,349 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.646%, 9/25/34 76,336 43,846 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 5.071%, 7/25/25 (Bermuda) 1,046,034 1,064,340 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.228%, 6/25/46 1,248,886 1,182,908 FRB Ser. 06-OA10, Class 1A1, 1.556%, 8/25/46 815,075 715,030 FRB Ser. 06-OA7, Class 1A2, 1.536%, 6/25/46 1,364,078 1,194,591 FRB Ser. 05-38, Class A3, 1.121%, 9/25/35 1,830,424 1,595,045 FRB Ser. 05-59, Class 1A1, 1.107%, 11/20/35 3,242,155 2,856,734 FRB Ser. 07-OH1, Class A1D, 0.981%, 4/25/47 1,203,219 957,090 FRB Ser. 06-OA10, Class 4A1, 0.961%, 8/25/46 7,520,470 6,123,166 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.271%, 1/25/25 2,346,163 2,922,293 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.271%, 10/25/28 439,959 514,643 Structured Agency Credit Risk Debt FRN Ser. 15-HQA2, Class B, 11.271%, 5/25/28 887,896 1,055,683 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.771%, 7/25/28 2,035,491 2,338,867 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 10.121%, 4/25/28 1,495,721 1,679,027 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class B, 8.321%, 12/25/27 1,395,164 1,548,886 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M3, 5.921%, 11/25/28 1,500,000 1,676,405 Structured Agency Credit Risk Debt FRN Ser. 17-DNA1, Class B1, 5.729%, 7/25/29 940,000 940,000 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M3, 5.421%, 10/25/28 570,000 615,108 24 Premier Income Trust Principal MORTGAGE-BACKED SECURITIES (48.6%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.521%, 10/25/28 $680,000 $883,079 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.021%, 9/25/28 2,320,000 2,987,202 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.521%, 10/25/28 1,300,000 1,619,967 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.521%, 8/25/28 1,820,000 2,282,674 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1B, 11.021%, 1/25/29 2,160,000 2,482,424 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.671%, 10/25/28 4,505,000 5,078,859 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.471%, 4/25/28 5,621,000 6,274,794 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.321%, 4/25/28 779,500 858,753 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.771%, 7/25/25 5,513,000 6,054,777 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.771%, 7/25/25 1,920,000 2,096,194 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.321%, 2/25/25 676,698 717,165 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.021%, 4/25/29 1,315,000 1,385,616 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1M2, 5.021%, 1/25/29 550,000 578,985 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.771%, 5/25/25 201,334 212,034 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.771%, 5/25/25 307,000 323,297 MortgageIT Trust FRB Ser. 05-3, Class M2, 1.301%, 8/25/35 532,331 468,033 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 0.951%, 1/25/37 1,642,254 1,392,238 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.76%, 9/25/35 377,087 367,622 FRB Ser. 05-AR19, Class A1C3, 1.271%, 12/25/45 1,916,991 1,745,948 FRB Ser. 05-AR13, Class A1C3, 1.261%, 10/25/45 4,521,430 3,921,759 FRB Ser. 05-AR19, Class A1C4, 1.171%, 12/25/45 1,092,506 948,186 Total mortgage-backed securities (cost $294,245,459) Principal CORPORATE BONDS AND NOTES (32.2%)* amount Value Basic materials (3.4%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $204,000 $215,220 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 431,000 475,178 Alpha 3 BV/Alpha US Bidco, Inc. 144A company guaranty sr. unsec. notes 6.25%, 2/1/25 (Netherlands) 400,000 400,000 Premier Income Trust 25 Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Basic materials cont . ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) $371,000 $434,998 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 207,000 227,700 ArcelorMittal SA sr. unsec. unsub. notes 8.00%, 10/15/39 (France) 70,000 77,875 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 270,000 273,375 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 517,000 554,483 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 209,000 248,188 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 463,000 473,279 Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 600,000 610,500 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 866,000 1,003,478 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 170,000 174,675 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 485,000 498,338 Cemex SAB de CV 144A company guaranty sr. notes 6.50%, 12/10/19 (Mexico) 420,000 444,150 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 178,000 177,377 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 445,000 442,775 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 240,000 234,000 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 750,000 753,750 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 222,000 231,990 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 463,000 472,260 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 10/15/19 (Canada) 360,000 371,700 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 202,000 207,177 Flex Acquisition Co., Inc. 144A sr. unsec. notes 6.875%, 1/15/25 393,000 399,534 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 35,000 32,725 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 208,000 216,840 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 (Indonesia) 340,000 354,450 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 760,000 866,400 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 95,000 100,344 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 175,000 187,250 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 100,000 103,313 26 Premier Income Trust Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Basic materials cont . Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4.875%, 11/15/20 $546,000 $563,745 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 315,000 351,036 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 208,000 236,600 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 265,000 264,338 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 515,000 551,050 Mercer International, Inc. 144A sr. unsec. notes 6.50%, 2/1/24 (Canada) 85,000 85,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 187,000 187,468 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 320,000 333,632 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 53,000 53,795 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 935,000 986,425 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 45,000 49,163 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 57,000 63,270 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 105,000 113,663 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 502,000 527,100 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.25%, 4/1/23 320,000 333,600 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.125%, 12/1/24 140,000 145,075 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4.875%, 12/1/22 129,000 133,031 Smurfit Kappa Acquisitions 144A company guaranty sr. unsec. notes 4.875%, 9/15/18 (Ireland) 200,000 206,500 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 358,000 418,860 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 276,000 288,765 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 110,000 116,738 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 45,000 46,856 Steel Dynamics, Inc. 144A sr. unsec. bonds 5.00%, 12/15/26 120,000 122,100 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 148,000 151,700 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 132,000 128,205 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 535,000 533,663 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 265,000 254,731 Premier Income Trust 27 Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Basic materials cont . U.S. Concrete, Inc. 144A company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 $165,000 $174,281 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 310,000 322,400 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 266,000 278,635 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 125,000 118,750 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 463,000 487,886 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 489,000 552,570 Capital goods (2.1%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 585,000 595,238 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 503,000 555,815 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.375%, 9/15/24 280,000 275,100 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.00%, 3/15/22 367,000 367,918 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 630,000 674,100 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/15/25 (Ireland) 265,000 266,656 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 419,000 433,141 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 524,000 526,620 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 155,000 164,106 Berry Plastics Corp. company guaranty notes 5.50%, 5/15/22 240,000 249,600 Berry Plastics Corp. company guaranty unsub. notes 5.125%, 7/15/23 154,000 157,573 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 390,000 420,225 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 553,000 602,770 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 145,000 163,850 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 818,000 806,753 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 537,000 562,508 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 158,000 203,277 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 756,000 869,400 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 602,000 595,228 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 369,000 376,380 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 215,000 222,256 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 744,000 775,620 28 Premier Income Trust Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Capital goods cont . Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 $329,000 $350,550 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 40,000 39,948 Terex Corp. company guaranty sr. unsec. notes 6.00%, 5/15/21 86,000 88,399 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 761,000 818,075 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 395,000 395,494 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 540,000 549,018 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 330,000 338,663 Communication services (4.1%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 400,000 419,000 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 800,000 849,000 Altice SA 144A company guaranty sr. unsec. notes 7.625%, 2/15/25 (Luxembourg) 910,000 963,463 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 400,000 442,080 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 618,000 639,630 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 237,000 248,258 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 563,000 602,410 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 112,000 118,685 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 815,000 845,563 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 348,000 358,005 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 95,000 100,225 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. sub. notes 7.75%, 7/15/25 265,000 293,156 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 469,000 474,863 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 399,000 404,486 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 646,000 649,230 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 124,000 134,540 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 1,060,000 1,228,943 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 480,000 425,400 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 610,000 567,300 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 305,000 308,431 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 173,000 174,946 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 505,000 526,149 Premier Income Trust 29 Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Communication services cont . Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 $142,000 $151,230 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 100,000 88,125 Inmarsat Finance PLC company guaranty sr. unsec. unsub. notes Ser. REGS, 4.875%, 5/15/22 (United Kingdom) 259,000 253,820 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 270,000 209,250 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 8.00%, 2/15/24 (Bermuda) 15,000 15,563 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 15,000 5,213 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 90,000 29,925 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 88,000 92,162 Qwest Corp. sr. unsec. unsub. notes 7.25%, 9/15/25 157,000 168,694 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 775,000 798,250 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 450,000 451,688 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 225,000 231,750 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 238,000 254,660 Sprint Communications, Inc. sr. unsec. unsub. notes 8.375%, 8/15/17 695,000 716,719 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 656,000 718,320 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 929,000 1,014,933 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 465,000 498,248 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/ Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 290,000 290,363 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 1,098,000 1,166,625 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 745,000 805,531 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.00%, 3/1/23 291,000 307,733 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 455,000 480,594 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 680,000 813,050 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5.625%, 4/15/23 (Germany) EUR 115,200 133,382 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5.75%, 1/15/23 (Germany) EUR 88,290 101,733 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5.125%, 1/21/23 (Germany) EUR 433,350 494,092 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) $662,000 690,135 30 Premier Income Trust Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Communication services cont . Virgin Media Secured Finance PLC 144A company guaranty sr. bonds 5.00%, 4/15/27 (United Kingdom) GBP 255,000 $317,447 Virgin Media Secured Finance PLC 144A sr. notes 6.00%, 4/15/21 (United Kingdom) GBP 311,273 407,130 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $609,000 586,163 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 396,000 417,534 Wind Acquisition Finance SA 144A company guaranty sr. notes 4.00%, 7/15/20 (Luxembourg) EUR 290,000 318,690 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 $659,000 589,805 Ziggo Bond Finance BV 144A sr. unsec. bonds 4.625%, 1/15/25 (Netherlands) EUR 115,000 129,976 Consumer cyclicals (5.2%) AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 $120,000 122,400 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 159,000 166,155 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 355,000 366,538 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 377,000 391,138 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 503,000 489,168 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 222,000 106,560 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 344,000 369,387 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 535,000 551,050 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 225,000 230,861 Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 370,000 399,600 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 562,000 611,175 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 195,000 202,800 CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 105,000 109,396 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5.25%, 3/15/21 235,000 242,150 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 165,000 169,538 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 140,000 141,036 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 298,000 299,118 Premier Income Trust 31 Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Consumer cyclicals cont . Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 $865,000 $903,060 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 520,000 538,200 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 210,000 210,000 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 440,000 468,600 EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 315,000 344,138 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5.25%, 4/15/23 (Italy) 430,000 440,750 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 80,000 78,688 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 275,000 266,463 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 400,000 420,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 165,000 172,013 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 541,000 433,943 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) $195,000 202,849 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 320,000 316,800 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 364,000 383,565 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 674,000 564,054 IHO Verwaltungs GmbH 144A sr. notes 4.50%, 9/15/23 (Germany) ‡‡ 410,000 405,900 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 289,000 298,768 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 640,000 678,400 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 585,000 598,163 Jacobs Entertainment, Inc. 144A notes 7.875%, 2/1/24 120,000 123,450 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 168,000 177,870 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 71,000 69,935 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 280,000 265,650 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 457,000 500,986 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 190,000 199,025 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.875%, 2/1/22 130,000 134,063 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 307,000 320,048 Lear Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 56,000 59,422 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 125,000 131,563 32 Premier Income Trust Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Consumer cyclicals cont . Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 $200,000 $205,126 Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 353,000 358,295 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 165,000 165,000 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 126,000 130,410 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) 85,000 87,550 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 537,000 549,083 MGM Resorts International company guaranty sr. unsec. notes 6.75%, 10/1/20 410,000 454,075 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 67,000 70,434 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 337,000 374,913 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 919,000 928,190 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 260,000 217,100 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 286,000 168,025 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 220,000 135,850 Nexstar Escrow Corp. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 350,000 349,563 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5.00%, 2/1/25 (Luxembourg) 190,000 188,813 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 207,000 214,763 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 246,000 251,228 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 315,000 329,175 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 209,000 218,144 Owens Corning company guaranty sr. unsec. notes 4.20%, 12/1/24 296,000 302,704 Penn National Gaming, Inc. 144A sr. unsec. notes 5.625%, 1/15/27 240,000 240,305 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 439,000 452,170 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 241,000 239,795 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 290,000 291,450 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 265,000 292,825 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 400,000 409,000 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 390,000 396,338 Premier Income Trust 33 Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Consumer cyclicals cont . Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 $312,000 $322,530 Ritchie Bros Auctioneers, Inc. 144A company guaranty sr. unsec. notes 5.375%, 1/15/25 (Canada) 110,000 112,338 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 430,000 440,750 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 365,000 371,274 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 1,203,000 1,232,618 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 115,000 106,950 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 345,000 368,719 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 777,000 790,598 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 263,000 279,438 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 676,000 694,590 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 240,000 250,800 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 25,000 26,438 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 100,000 105,500 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 501,000 516,656 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.125%, 2/15/21 50,000 52,250 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 417,000 420,215 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 747,000 767,309 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 165,000 166,856 Tempur Sealy International, Inc. company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 185,000 182,225 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 420,000 424,200 Univision Communications, Inc. 144A company guaranty sr. notes 5.125%, 5/15/23 495,000 491,594 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 52,000 52,130 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 229,000 217,550 Consumer staples (1.2%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 795,000 828,326 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 170,000 173,825 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 310,000 325,888 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 297,000 293,288 34 Premier Income Trust Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Consumer staples cont . CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 $241,000 $251,845 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 1,061,000 1,103,440 Constellation Brands, Inc. company guaranty sr. unsec. notes 4.25%, 5/1/23 115,000 120,175 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 330,000 346,088 Fresh Market, Inc. (The) 144A company guaranty sr. notes 9.75%, 5/1/23 264,000 234,960 JBS USA Lux SA/JBS USA Finance, Inc. 144A sr. unsec. notes 8.25%, 2/1/20 (Brazil) 150,000 153,750 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 295,000 298,440 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 295,000 300,531 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 350,000 350,438 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 85,000 85,213 Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 215,000 221,450 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 202,000 203,390 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 320,000 329,600 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 161,000 166,635 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 540,000 540,000 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 473,000 492,511 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 ‡‡ 78,880 70,203 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 454,000 493,725 Energy (6.5%) Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 420,000 451,500 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 178,000 181,560 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 238,000 239,785 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 324,000 332,505 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 295,000 271,400 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 41,000 37,771 California Resources Corp. company guaranty sr. unsec. sub. notes 5.00%, 1/15/20 199,000 162,683 Premier Income Trust 35 Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Energy cont . California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 $634,000 $564,260 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 610,000 685,278 CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) † 211,500 132,716 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. notes 5.875%, 3/31/25 718,000 759,285 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 58,000 55,680 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 444,000 473,970 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 148,000 151,608 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 559,000 578,565 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 180,000 184,050 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 204,000 211,905 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 980,000 915,075 Continental Resources, Inc., OK company guaranty sr. unsec. bonds 4.90%, 6/1/44 60,000 52,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 81,000 74,115 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 417,000 455,573 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 520,000 536,900 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 140,000 139,825 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 411,000 445,935 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 878,000 873,610 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 226,000 244,080 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9.25%, 4/23/19 (Russia) 394,000 446,698 Halcon Resources Corp. 144A company guaranty notes 8.625%, 2/1/20 345,000 360,525 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 210,000 250,429 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 405,000 425,250 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 428,000 445,655 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 300,000 304,500 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656%, 6/7/22 (Russia) 1,080,000 1,201,500 36 Premier Income Trust Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Energy cont . MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) $156,000 $146,640 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.50%, 3/15/21 (Canada) 208,000 213,554 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.375%, 1/30/23 (Canada) 72,000 66,960 MEG Energy Corp. 144A notes 6.50%, 1/15/25 (Canada) 110,000 111,100 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 180,000 191,250 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 1,020,000 1,055,700 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 196,000 200,655 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 324,000 332,100 Parsley Energy, LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 120,000 123,000 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.875%, 5/3/22 (Indonesia) 270,000 279,369 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.30%, 5/20/23 (Indonesia) 400,000 402,558 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) 1,278,000 1,198,764 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 656,000 738,918 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.875%, 1/20/40 (Brazil) 585,000 530,156 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 4,115,000 4,156,101 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 493,000 506,558 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5.375%, 1/27/21 (Brazil) 960,000 966,288 Petroleos de Venezuela SA company guaranty sr. unsec. bonds Ser. REGS, 6.00%, 11/15/26 (Venezuela) 1,255,000 476,461 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 1,574,000 596,176 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 2,345,000 890,279 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6.625%, 6/15/35 (Mexico) 340,000 332,588 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5.625%, 1/23/46 (Mexico) 525,000 437,981 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 8.00%, 5/3/19 (Mexico) 1,440,000 1,586,520 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 5,265,000 4,788,518 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 14,000 13,755 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 130,000 140,400 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 425,000 445,188 Premier Income Trust 37 Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Energy cont . Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 $192,000 $189,840 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 58,000 57,710 Sabine Pass Liquefaction, LLC sr. notes 5.75%, 5/15/24 295,000 321,181 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 210,000 227,850 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 162,000 169,898 Samson Investment Co. company guaranty sr. unsec. notes 9.75%, 2/15/20 (In default) † 950,000 69,350 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 286,000 303,160 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 F 45,000 5 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 459,000 473,344 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 208,000 198,120 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 90,000 92,700 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 515,000 531,738 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 210,000 217,613 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 105,000 108,675 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 120,000 125,100 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 70,000 19,950 Whiting Petroleum Corp. company guaranty sr. unsec. sub. notes 6.50%, 10/1/18 265,000 265,000 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 265,000 266,325 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 7/15/22 134,000 138,356 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4.875%, 5/15/23 399,000 411,968 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 107,000 121,713 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 444,000 481,740 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 604,000 628,160 Financials (4.2%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 778,000 760,495 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 543,000 644,813 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 220,000 223,300 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 163,000 208,640 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4.875%, 11/1/18 (Costa Rica) 250,000 253,875 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 148,000 154,105 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 185,000 198,413 38 Premier Income Trust Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Financials cont . CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 $175,000 $180,670 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 255,000 265,200 CIT Group, Inc. sr. unsec. unsub. notes 5.375%, 5/15/20 310,000 329,763 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 315,000 329,963 CIT Group, Inc. 144A sr. unsec. notes 5.50%, 2/15/19 380,000 399,790 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 443,000 445,918 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 372,000 377,580 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 273,000 136,500 Dresdner Funding Trust I jr. unsec. sub. notes 8.151%, 6/30/31 500,000 578,750 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 379,000 438,693 E*Trade Financial Corp. sr. unsec. unsub. notes 4.625%, 9/15/23 371,000 380,275 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 360,000 361,350 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 161,000 161,805 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 475,000 497,563 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 51,000 52,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 440,000 440,550 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.75%, 2/1/24 210,000 209,265 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.25%, 2/1/22 205,000 206,538 Intelsat Connect Finance SA 144A company guaranty sr. unsec. sub. notes 12.50%, 4/1/22 (Luxembourg) 18,000 11,385 International Lease Finance Corp. sr. unsec. unsub. notes 5.875%, 8/15/22 20,000 22,100 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 25,000 25,360 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 670,000 823,640 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 320,000 348,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 47,000 48,880 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 499,000 508,356 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 173,000 179,488 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 210,000 214,463 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 560,000 567,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 410,000 397,700 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 3.875%, 9/12/23 (United Kingdom) 235,000 228,384 Premier Income Trust 39 Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Financials cont . Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7.75%, 5/29/18 (Russia) $550,000 $582,098 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298%, 12/27/17 (Russia) 600,000 612,000 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 500,000 543,750 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 130,000 139,588 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 123,000 123,615 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 158,000 144,965 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 344,000 356,040 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152%, perpetual maturity (Jersey) EUR 400,000 453,906 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 $456,000 465,690 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902%, 7/9/20 (Russia) 150,000 163,125 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 468,000 513,516 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942%, 11/21/23 (Russia) 200,000 210,626 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 2,486,000 2,606,248 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 5,600,000 6,062,000 VTB Bank PJSC via VTB Eurasia DAC 144A unsec. sub. FRN 9.50%, perpetual maturity (Russia) 450,000 505,125 Health care (2.2%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 455,000 467,513 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 195,000 195,488 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 442,000 427,635 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 395,000 419,688 Centene Corp. sr. unsec. unsub. notes 5.625%, 2/15/21 125,000 131,225 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 94,000 92,766 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 305,000 309,575 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 594,000 432,135 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 298,000 109,515 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 65,000 55,250 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 489,000 518,340 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 295,000 247,063 40 Premier Income Trust Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Health care cont . Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/1/25 (Ireland) $200,000 $162,750 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 540,000 460,350 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 323,000 333,498 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 256,000 266,880 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 809,000 883,833 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 128,000 146,240 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 120,000 122,400 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 370,000 392,200 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sub. notes 12.50%, 11/1/21 175,000 195,125 Kinetic Concepts, Inc./KCI USA, Inc. 144A notes 9.625%, 10/1/21 224,000 240,128 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 329,000 282,940 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 270,000 278,775 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 220,000 223,859 Ortho-Clinical Diagnostics, Inc./Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 563,000 509,515 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 577,000 600,080 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 1,075,000 1,126,063 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 220,000 223,300 Tenet Healthcare Corp. company guaranty sr. bonds 4.375%, 10/1/21 228,000 229,284 Tenet Healthcare Corp. company guaranty sr. FRN 4.463%, 6/15/20 390,000 394,875 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 833,000 878,815 Tenet Healthcare Corp. company guaranty sr. notes 4.75%, 6/1/20 80,000 81,200 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 393,000 414,615 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 370,000 277,038 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 466,000 354,743 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 90,000 71,100 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 195,000 147,713 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 317,000 272,620 Premier Income Trust 41 Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Technology (1.7%) Avaya, Inc. 144A company guaranty notes 10.50%, 3/1/21 (In default) † $126,000 $34,335 Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) † 1,085,000 897,838 Black Knight InfoServ, LLC/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5.75%, 4/15/23 374,000 391,298 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 583,000 621,262 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 1,017,000 1,113,492 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 440,000 472,632 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 450,000 477,225 First Data Corp. 144A notes 5.75%, 1/15/24 435,000 448,594 First Data Corp. 144A sr. notes 5.375%, 8/15/23 375,000 386,250 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 425,000 440,938 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 717,000 736,718 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 503,000 516,204 Infor US, Inc. 144A company guaranty sr. notes 5.75%, 8/15/20 132,000 137,280 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 430,000 455,800 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 433,000 450,047 Micron Technology, Inc. 144A sr. notes 7.50%, 9/15/23 57,000 63,270 Solera, LLC /Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 504,000 573,300 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7.875%, 10/1/20 (Germany) EUR 380,000 426,848 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6.875%, 4/30/21 (Germany) EUR 515,000 583,929 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 $532,000 573,230 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 475,000 454,813 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 802,000 840,095 Utilities and power (1.4%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 965,000 979,475 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 160,000 159,200 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 310,000 350,300 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 135,000 149,646 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 790,000 772,225 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 110,000 114,950 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 85,000 89,038 42 Premier Income Trust Principal CORPORATE BONDS AND NOTES (32.2%)* cont . amount Value Utilities and power cont . Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 $615,000 $646,089 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 40,000 39,500 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 783,000 803,554 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 380,000 361,950 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8.625%, 1/15/22 577,000 708,766 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 416,000 466,960 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 190,000 202,825 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 329,000 243,460 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 100,000 104,500 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 319,000 330,963 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 393,000 390,053 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 272,000 284,580 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5.00%, 10/1/22 195,000 209,815 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 396,000 438,425 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 280,000 291,323 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 457,000 466,140 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. escrow company guaranty sr. notes 11.50%, 10/1/20 205,000 513 Total corporate bonds and notes (cost $190,688,955) FOREIGN GOVERNMENT AND AGENCY Principal amount/ BONDS AND NOTES (7.4%)* units Value Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $3,012,000 $2,829,632 Argentina (Republic of) 144A sr. unsec. unsub. bonds 6.625%, 7/6/28 (Argentina) 460,000 442,060 Argentina (Republic of) 144A sr. unsec. unsub. notes 6.875%, 1/26/27 (Argentina) 3,493,000 3,469,028 Brazil (Federal Republic of) sr. unsec. unsub. notes 6.00%, 4/7/26 (Brazil) 2,020,000 2,164,430 Buenos Aires (Province of) 144A sr. unsec. notes 9.125%, 3/16/24 (Argentina) 2,688,000 2,928,796 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 100,000 114,000 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 2,408,000 2,468,200 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7.00%, 4/4/44 (Costa Rica) 250,000 240,625 Premier Income Trust 43 FOREIGN GOVERNMENT AND AGENCY Principal amount/ BONDS AND NOTES (7.4%)* cont . units Value Croatia (Republic of) 144A sr. unsec. unsub. notes 6.375%, 3/24/21 (Croatia) $620,000 $678,125 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.25%, 4/27/17 (Croatia) 65,000 65,646 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.00%, 1/26/24 (Croatia) 375,000 410,625 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5.50%, 1/27/25 (Dominican Republic) 1,650,000 1,639,688 Egypt (Government of) 144A sr. unsec. notes 6.125%, 1/31/22 (Egypt) 500,000 500,771 Egypt (Government of) 144A sr. unsec. notes 5.875%, 6/11/25 (Egypt) 437,000 402,324 Hellenic (Republic of) sr. unsec. notes 3.375%, 7/17/17 (Greece) EUR 2,371,000 2,452,609 Hellenic (Republic of) sr. unsec. unsub. bonds 4.75%, 4/17/19 (Greece) EUR 910,000 903,187 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/40 (Greece) EUR 61,000 38,067 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/38 (Greece) †† EUR 141,000 88,493 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/36 (Greece) †† EUR 968,000 620,662 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/33 (Greece) †† EUR 141,000 94,752 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/32 (Greece) †† EUR 688,000 470,498 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/30 (Greece) †† EUR 3,290,211 2,333,876 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/29 (Greece) †† EUR 3,109,295 2,260,088 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 4,305,435 3,215,429 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/27 (Greece) †† EUR 151,000 117,551 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/26 (Greece) †† EUR 2,082,000 1,661,411 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/25 (Greece) †† EUR 44,000 35,580 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/24 (Greece) †† EUR 459,500 378,268 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 2,141,865 1,804,720 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) $300,000 313,875 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6.625%, 2/17/37 (Indonesia) 1,555,000 1,838,788 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 200,000 225,250 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3.375%, 4/15/23 (Indonesia) 1,355,000 1,332,981 Mexico (Republic of) sr. unsec. notes 5.75%, 10/12/10 (Mexico) 1,030,000 956,708 Russia (Federation of) 144A sr. unsec. notes 4.50%, 4/4/22 (Russia) 465,000 485,400 44 Premier Income Trust FOREIGN GOVERNMENT AND AGENCY Principal amount/ BONDS AND NOTES (7.4%)* cont . units Value Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) $1,281,000 $2,196,915 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 1,400,000 1,515,500 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero%, 5/31/40 (Ukraine) 648,000 191,387 Ukraine (Government of) 144A unsec. notes 7.75%, 9/1/27 (Ukraine) 316,000 291,137 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7.00%, 3/31/38 (Venezuela) 650,000 293,313 Total foreign government and agency bonds and notes (cost $46,214,985) Principal SENIOR LOANS (2.0%)*c amount Value Academy, Ltd. bank term loan FRN Ser. B, 5.00%, 7/2/22 $534,868 $470,149 Asurion, LLC bank term loan FRN 8.50%, 3/3/21 329,000 332,701 Avaya, Inc. bank term loan FRN Ser. B6, 6.50%, 3/31/18 (In default) † 319,198 266,530 Avaya, Inc. bank term loan FRN Ser. B7, 6.25%, 5/29/20 (In default) † 506,468 422,901 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.50%, 3/1/17 (In default) † 1,152,549 1,300,459 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 878,495 885,084 Casella Waste Systems, Inc. bank term loan FRN Ser. B, 4.00%, 10/17/23 975,000 984,750 Chesapeake Energy Corp. bank term loan FRN 8.50%, 8/23/21 630,000 687,488 Cortes NP Intermediate Holding II Corp. bank term loan FRN Ser. B, 6.00%, 11/30/23 175,000 176,914 CPG International, Inc. bank term loan FRN Ser. B, 4.75%, 9/30/20 81,336 81,895 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 277,875 279,496 Gates Global, LLC/Gates Global Co. bank term loan FRN 4.25%, 7/6/21 241,382 240,665 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 484,732 417,627 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.52%, 1/30/19 743,000 621,148 Inception Merger Sub, Inc. bank term loan FRN Ser. B, 4.50%, 10/26/23 124,000 125,124 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/22 598,922 603,714 Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B, 5.00%, 1/6/22 330,000 333,630 Krono’s, Inc. bank term loan FRN 9.25%, 11/1/24 220,000 226,772 Krono’s, Inc. bank term loan FRN 5.00%, 11/1/23 352,000 355,280 MEG Energy Corp. bank term loan FRN 4.50%, 12/31/23 (Canada) 140,000 140,438 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 371,250 375,891 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 388,095 321,472 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 180,375 178,881 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.308%, 9/7/23 413,963 417,208 Reynolds Group Holdings, Inc. bank term loan FRN 4.25%, 2/5/23 324,188 324,931 Reynolds Group Holdings, Inc. bank term loan FRN 3.00%, 2/5/23 324,188 325,268 Solenis International LP bank term loan FRN 7.75%, 7/31/22 84,000 82,824 Premier Income Trust 45 Principal SENIOR LOANS (2.0%)*c cont . amount Value Solenis International LP bank term loan FRN 4.25%, 7/31/21 $384,576 $385,177 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 134,913 116,362 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 265,160 238,644 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 5.25%, 8/5/20 229,829 230,034 Total senior loans (cost $12,168,027) COMMON STOCKS (0.5%)* Shares Value Brazil Notas do Tesouro Nacional Serie F (Units) (Brazil) 6,750 $2,086,422 Halcon Resources Corp. † 24,782 209,160 Milagro Oil & Gas, Inc. (Units) F 169 13,689 SandRidge Energy, Inc. † 3,641 74,677 Seventy Seven Energy, Inc. † 71 3,376 Tervita Corp. Class A (Canada) 449 3,537 Texas Competitive Electric Holdings Co., Inc. (Rights) F 21,073 27,395 Tribune Media Co. Class 1C F 92,963 23,241 Vistra Energy Corp. 21,072 341,577 Total common stocks (cost $2,939,317) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3125/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3125 $54,302,600 $539,767 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 81,453,900 105,890 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 81,453,900 86,341 Barclays Bank PLC 1.345/3 month USD-LIBOR-BBA/Feb-18 Feb-17/1.345 81,453,900 62,720 Citibank, N.A. 2.274/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.274 40,727,000 168,203 2.275/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.275 40,727,000 120,145 1.34/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 81,453,900 52,945 (1.34)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 81,453,900 48,058 Credit Suisse International 2.31/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.31 40,727,000 217,075 2.4625/3 month USD-LIBOR-BBA/Feb-37 Feb-17/2.4625 27,151,300 99,374 Goldman Sachs International 1.86375/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.86375 81,453,900 121,366 2.248/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.248 40,727,000 83,490 JPMorgan Chase Bank N.A. 2.3525/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3525 27,151,300 314,141 2.267/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.267 27,151,300 93,400 2.736/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.736 27,151,300 37,740 Total purchased swap options outstanding (cost $3,740,256) 46 Premier Income Trust Expiration PURCHASED OPTIONS date/strike Contract OUTSTANDING (0.3%)* price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Feb-17/$95.22 $31,000,000 $39,680 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/98.34 32,000,000 356,160 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/98.53 32,000,000 322,560 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Feb-17/99.45 142,000,000 247,080 USD/JPY (Call) May-17/JPY 118.00 11,667,800 119,595 USD/MXN (Put) Apr-17/MXN 21.25 23,759,700 853,733 Total purchased options outstanding (cost $2,719,646) PREFERRED STOCKS (0.1%)* Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 16,265 $418,011 Total preferred stocks (cost $412,195) Principal CONVERTIBLE BONDS AND NOTES (—%)* amount Value SandRidge Energy, Inc. cv. company guaranty sr. unsec. sub. notes zero%, 10/4/20 $85,843 $93,891 Total convertible bonds and notes (cost $88,991) Expiration Strike WARRANTS (—%)* † date price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 6,732 $15,012 Seventy Seven Energy, Inc. 8/1/21 23.82 388 8,924 Total warrants (cost $1,552) Principal amount/ SHORT-TERM INVESTMENTS (10.0%)* shares Value Putnam Short Term Investment Fund 0.74% L Shares 32,999,798 $32,999,798 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.47% P Shares 483,000 483,000 U.S. Treasury Bills 0.472%, 2/23/17 ∆ § $8,444,000 8,441,585 U.S. Treasury Bills 0.442%, 2/16/17 ∆ § 6,399,000 6,397,797 U.S. Treasury Bills 0.445%, 2/9/17 ∆ § 9,034,000 9,033,051 U.S. Treasury Bills 0.432%, 2/2/17 ∆ 2,238,000 2,237,971 U.S. Treasury Bills zero% 02/09/17 i 222,000 221,978 Total short-term investments (cost $59,815,308) TOTAL INVESTMENTS Total investments (cost $967,850,017) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen Premier Income Trust 47 MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona ZAR South African Rand Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of thereporting period bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in themarket interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States exceptpursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $598,127,906. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). 48 Premier Income Trust L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $313,621,301 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 88.7% Mexico 1.0% Russia 1.8 Indonesia 0.5 Greece 1.7 Luxembourg 0.5 Brazil 1.3 Other 2.2 Argentina 1.3 Total 100.0% Canada 1.0 FORWARD CURRENCY CONTRACTS at 1/31/17 (aggregate face value $343,711,296) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/19/17 $3,362,110 $3,220,686 $141,424 Brazilian Real Buy 4/3/17 2,986,940 2,943,350 43,590 British Pound Buy 3/16/17 558,432 528,390 30,042 Canadian Dollar Buy 4/19/17 3,727,268 3,609,469 117,799 Chinese Yuan (Offshore) Buy 2/16/17 6,112,499 6,024,021 88,478 Chinese Yuan (Offshore) Sell 2/16/17 6,112,499 6,033,439 (79,060) Euro Buy 3/16/17 3,105,731 3,036,416 69,315 Hong Kong Dollar Sell 2/16/17 3,690,415 3,694,319 3,904 Japanese Yen Buy 2/16/17 6,133,575 5,993,214 140,361 Japanese Yen Sell 2/16/17 6,133,575 6,223,211 89,636 Japanese Yen Buy 5/17/17 3,114,935 3,091,583 23,352 New Zealand Dollar Sell 4/19/17 1,473,822 1,391,783 (82,039) Norwegian Krone Sell 3/16/17 3,176,336 3,145,408 (30,928) Russian Ruble Buy 3/16/17 2,899,921 2,934,350 (34,429) Singapore Dollar Sell 5/17/17 6,045,465 5,984,484 (60,981) Swedish Krona Buy 3/16/17 3,084,446 2,989,398 95,048 Premier Income Trust 49 FORWARD CURRENCY CONTRACTS at 1/31/17 (aggregate face value $343,711,296) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Sell 4/19/17 $1,219,977 $1,165,972 $(54,005) British Pound Sell 3/16/17 2,236,497 2,257,171 20,674 Canadian Dollar Buy 4/19/17 1,487,231 1,439,975 47,256 Euro Sell 3/16/17 2,320,592 2,204,833 (115,759) Hong Kong Dollar Buy 2/16/17 730,864 731,002 (138) Hong Kong Dollar Sell 2/16/17 730,864 730,823 (41) Japanese Yen Buy 2/16/17 416,750 413,938 2,812 Japanese Yen Sell 2/16/17 416,750 450,178 33,428 Japanese Yen Sell 5/17/17 418,450 415,690 (2,760) New Zealand Dollar Sell 4/19/17 1,554,929 1,446,982 (107,947) Swedish Krona Buy 3/16/17 3,071,238 2,932,715 138,523 Swiss Franc Buy 3/16/17 18,942 18,671 271 Citibank, N.A. Australian Dollar Buy 4/19/17 3,874,249 3,719,917 154,332 Brazilian Real Sell 4/3/17 2,037,274 1,882,742 (154,532) British Pound Sell 3/16/17 814,290 820,035 5,745 Canadian Dollar Buy 4/19/17 3,135,899 3,036,089 99,810 Chinese Yuan (Offshore) Buy 2/16/17 3,003,762 2,949,361 54,401 Chinese Yuan (Offshore) Sell 2/16/17 3,003,762 2,981,240 (22,522) Euro Sell 3/16/17 5,315,581 5,172,476 (143,105) Indonesian Rupiah Buy 5/17/17 2,928,534 2,930,395 (1,861) Japanese Yen Buy 2/16/17 3,047,466 3,010,954 36,512 Japanese Yen Sell 2/16/17 3,047,466 3,038,846 (8,620) Japanese Yen Buy 5/17/17 125,593 124,808 785 Mexican Peso Buy 4/19/17 843,937 846,338 (2,401) New Zealand Dollar Sell 4/19/17 2,699,275 2,547,594 (151,681) South African Rand Buy 4/19/17 2,981,962 2,968,355 13,607 Credit Suisse International Canadian Dollar Sell 4/19/17 29,918 28,964 (954) Hong Kong Dollar Sell 2/16/17 2,235,763 2,238,285 2,522 New Zealand Dollar Sell 4/19/17 3,062,716 2,999,054 (63,662) Swedish Krona Buy 3/16/17 3,116,810 2,976,251 140,559 Goldman Sachs International Australian Dollar Buy 4/19/17 1,850,670 1,819,575 31,095 Canadian Dollar Buy 4/19/17 5,500,609 5,367,997 132,612 Euro Sell 3/16/17 3,016,402 2,890,121 (126,281) Indian Rupee Buy 5/17/17 2,955,747 2,981,224 (25,477) Japanese Yen Buy 2/16/17 6,089,126 5,945,776 143,350 Japanese Yen Sell 2/16/17 6,089,126 6,286,350 197,224 Japanese Yen Sell 5/17/17 2,996,059 2,975,831 (20,228) New Taiwan Dollar Buy 2/16/17 3,048,738 3,011,376 37,362 New Taiwan Dollar Sell 2/16/17 3,048,738 3,001,952 (46,786) New Zealand Dollar Sell 4/19/17 7,695,074 7,405,239 (289,835) Norwegian Krone Sell 3/16/17 549,203 636,330 87,127 50 Premier Income Trust FORWARD CURRENCY CONTRACTS at 1/31/17 (aggregate face value $343,711,296) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont . Russian Ruble Buy 3/16/17 $6,098,055 $5,905,550 $192,505 Russian Ruble Sell 3/16/17 5,876,425 5,925,200 48,775 South Korean Won Buy 2/16/17 3,050,205 2,998,962 51,243 South Korean Won Sell 2/16/17 3,050,205 3,029,178 (21,027) South Korean Won Sell 5/17/17 3,054,118 3,012,455 (41,663) Swedish Krona Buy 3/16/17 3,052,966 2,966,689 86,277 HSBC Bank USA, National Association Australian Dollar Buy 4/19/17 124,307 119,037 5,270 Canadian Dollar Buy 4/19/17 3,013,149 2,917,300 95,849 Canadian Dollar Sell 4/19/17 2,999,074 2,938,962 (60,112) Euro Sell 3/16/17 1,539,888 1,514,696 (25,192) Hong Kong Dollar Sell 2/16/17 2,955,735 2,959,101 3,366 JPMorgan Chase Bank N.A. Australian Dollar Buy 4/19/17 6,683,566 6,447,491 236,075 Brazilian Real Buy 4/3/17 2,981,316 2,908,260 73,056 British Pound Sell 3/16/17 540,300 544,811 4,511 Canadian Dollar Sell 4/19/17 973,926 976,462 2,536 Chinese Yuan (Offshore) Buy 2/16/17 3,003,762 2,952,329 51,433 Chinese Yuan (Offshore) Sell 2/16/17 3,003,762 2,947,385 (56,377) Czech Koruna Buy 7/19/17 3,063,859 3,042,779 21,080 Euro Sell 3/16/17 4,093,641 4,084,148 (9,493) Euro Sell 7/19/17 3,043,042 3,018,037 (25,005) Hong Kong Dollar Sell 2/16/17 3,023,668 3,027,107 3,439 Indonesian Rupiah Buy 5/17/17 2,930,100 2,925,084 5,016 Indonesian Rupiah Sell 5/17/17 2,934,705 2,919,354 (15,351) Japanese Yen Buy 2/16/17 3,092,651 3,063,216 29,435 Japanese Yen Sell 2/16/17 3,092,651 3,243,048 150,397 Japanese Yen Sell 5/17/17 133,272 132,417 (855) New Taiwan Dollar Buy 2/16/17 3,048,741 3,008,534 40,207 New Taiwan Dollar Sell 2/16/17 3,048,741 2,984,358 (64,383) New Zealand Dollar Sell 4/19/17 4,189,274 3,958,284 (230,990) Norwegian Krone Buy 3/16/17 1,023,707 977,663 46,044 South Korean Won Sell 2/16/17 2,706,557 2,700,492 (6,065) South Korean Won Sell 5/17/17 3,055,555 3,018,649 (36,906) Swedish Krona Buy 3/16/17 2,396,640 2,267,123 129,517 Swiss Franc Buy 3/16/17 151,030 146,775 4,255 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/19/17 2,904,779 2,781,249 123,530 British Pound Sell 3/16/17 2,021,435 2,045,255 23,820 Canadian Dollar Buy 4/19/17 2,131,054 2,110,538 20,516 Czech Koruna Buy 7/19/17 3,063,859 3,041,527 22,332 Euro Sell 3/16/17 3,717,511 3,623,433 (94,078) Euro Sell 7/19/17 3,044,130 3,012,800 (31,330) New Zealand Dollar Buy 4/19/17 1,559,979 1,492,151 67,828 Premier Income Trust 51 FORWARD CURRENCY CONTRACTS at 1/31/17 (aggregate face value $343,711,296) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont . New Zealand Dollar Sell 4/19/17 $6,016,875 $5,677,758 $(339,117) Norwegian Krone Buy 3/16/17 3,013,951 2,975,213 38,738 Swedish Krona Buy 3/16/17 3,097,300 2,943,815 153,485 Swedish Krona Sell 3/16/17 3,075,969 3,020,934 (55,035) State Street Bank and Trust Co. Australian Dollar Buy 4/19/17 1,961,123 1,925,191 35,932 British Pound Sell 3/16/17 1,516,517 1,527,983 11,466 Canadian Dollar Buy 4/19/17 3,103,904 3,005,873 98,031 Euro Sell 3/16/17 7,048,184 6,923,961 (124,223) Japanese Yen Buy 2/16/17 2,730,628 2,843,223 (112,595) Japanese Yen Sell 2/16/17 2,730,628 2,936,099 205,471 Japanese Yen Buy 5/17/17 163,733 162,678 1,055 New Zealand Dollar Sell 4/19/17 2,827,961 2,668,231 (159,730) Singapore Dollar Sell 5/17/17 3,025,785 2,981,757 (44,028) Swedish Krona Buy 3/16/17 3,263,183 3,030,771 232,412 UBS AG Australian Dollar Buy 4/19/17 3,006,601 2,994,531 12,070 British Pound Sell 3/16/17 2,246,948 2,262,389 15,441 Euro Sell 3/16/17 6,828,540 6,651,343 (177,197) New Zealand Dollar Sell 4/19/17 2,896,770 2,733,070 (163,700) Norwegian Krone Buy 3/16/17 3,045,921 2,959,505 86,416 Swedish Krona Buy 3/16/17 3,030,649 3,001,157 29,492 WestPac Banking Corp. Australian Dollar Buy 4/19/17 2,139,937 2,161,310 (21,373) Canadian Dollar Sell 4/19/17 20,766 20,102 (664) Euro Sell 3/16/17 3,005,587 2,971,567 (34,020) Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/17 (premiums $7,624,601) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 $27,151,300 $85,527 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 27,151,300 96,659 (2.6475)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.6475 54,302,600 250,335 (2.01)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.01 54,302,600 332,874 Barclays Bank PLC (2.111)/3 month USD-LIBOR-BBA/Feb-18 Feb-17/2.111 81,453,900 65,978 Citibank, N.A. 2.7415/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.7415 40,727,000 17,105 2.575/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.575 40,727,000 33,803 1.942/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.942 27,151,300 40,184 (1.652)/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.652 27,151,300 46,700 52 Premier Income Trust WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/17 (premiums $7,624,601) (Unaudited) cont . Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.80/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.80 $40,727,000 $9,774 (2.7275)/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.7275 27,151,300 31,767 (2.25)/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.25 27,151,300 76,838 (2.215)/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.215 40,727,000 106,705 Goldman Sachs International 2.548/3 month USD-LIBOR-BBA/Feb-27 Feb-17/2.548 40,727,000 38,691 (1.63875)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.63875 81,453,900 42,356 (1.75125)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.75125 81,453,900 75,752 JPMorgan Chase Bank N.A. (2.476)/3 month USD-LIBOR-BBA/Feb-37 Feb-17/2.476 27,151,300 120,552 (2.69)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.69 27,151,300 144,988 (2.05)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.05 27,151,300 193,046 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 26,070,000 1,571,500 Total WRITTEN OPTIONS OUTSTANDING at 1/31/17 (premiums $2,177,040) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Feb-17/$95.22 $31,000,000 $177,630 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/99.08 32,000,000 235,520 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/99.27 32,000,000 209,280 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/99.81 32,000,000 144,000 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Apr-17/100.00 32,000,000 125,440 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Feb-17/99.45 142,000,000 901,700 USD/JPY (Call) May-17/JPY 125.00 11,667,800 27,303 USD/MXN (Put) Apr-17/MXN 20.35 23,759,700 382,982 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Counterparty Fixed right or obligation % to Premium Unrealized receive or (pay)/ Floating rate Expiration Contract receivable/ appreciation/ index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 $8,145,400 $(287,125) $(5,132) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 8,145,400 (287,125) (7,412) (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 8,145,400 (874,001) (9,449) Premier Income Trust 53 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Counterparty Fixed right or obligation % to Premium Unrealized receive or (pay)/ Floating rate Expiration Contract receivable/ appreciation/ index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. cont . 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 $8,145,400 $(874,001) $(56,040) (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 8,145,400 735,937 40,157 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 8,145,400 735,937 (1,955) Barclays Bank PLC (0.625)/6 month JPY-LIBOR-BBA/ Feb-37 (Purchased) Feb-17/0.625 JPY 1,606,200,000 (14,295,180) 133,008 (0.66)/6 month JPY-LIBOR-BBA/ Feb-37 (Purchased) Feb-17/0.66 JPY 1,606,200,000 (14,295,180) 61,312 Citibank, N.A. 2.605/3 month USD-LIBOR-BBA/ Feb-27 (Written) Feb-17/2.605 $40,727,000 40,727 16,698 2.55125/3 month USD-LIBOR-BBA/ Feb-27 (Written) Feb-17/2.55125 40,727,000 101,818 13,847 Credit Suisse International 2.6075/3 month USD-LIBOR-BBA/ Feb-27 (Written) Feb-17/2.6075 40,727,000 50,909 (4,928) Goldman Sachs International 2.61/3 month USD-LIBOR-BBA/ Feb-27 (Written) Feb-17/2.61 40,727,000 29,866 11,404 Wells Fargo Bank, N.A. 2.82/3 month USD-LIBOR-BBA/ Jan-30 (Written) Jan-20/2.82 1,357,600 70,341 6,910 (2.82)/3 month USD-LIBOR-BBA/ Jan-30 (Written) Jan-20/2.82 1,357,600 70,341 (2,620) Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/17 (proceeds receivable $250,119,219) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4.50%, 2/1/47 $5,000,000 2/13/17 $5,376,953 Federal National Mortgage Association, 4.00%, 2/1/47 2,000,000 2/13/17 2,098,594 Federal National Mortgage Association, 3.50%, 2/1/47 162,000,000 2/13/17 165,556,402 Federal National Mortgage Association, 3.00%, 2/1/47 75,000,000 2/13/17 74,226,563 Government National Mortgage Association, 4.50%, 2/1/47 3,000,000 2/21/17 3,218,203 Total 54 Premier Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Upfront Payments Payments Swap counterparty/ premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum depreciation JPMorgan Chase Bank N.A. MXN 84,723,000 $— 1/1/26 1 month MXN-TIIE- 6.16% $(450,850) BANXICO MXN 90,430,000 — 10/6/21 1 month MXN-TIIE- 5.93% (272,113) BANXICO MXN 36,547,000 — 10/8/21 1 month MXN-TIIE- 5.895% (112,650) BANXICO MXN 37,884,000 — 10/26/21 1 month MXN-TIIE- 6.09% (103,226) BANXICO Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $709,700 E $(24) 4/24/47 3 month USD- 1.92% $(113,725) LIBOR-BBA 9,618,000 E 26,271 3/15/27 3 month USD- 2.50% 132,098 LIBOR-BBA 75,923,000 E 47,087 3/15/22 3 month USD- 2.15% 538,309 LIBOR-BBA 8,369,200 E 37,772 3/15/47 3 month USD- 2.704% 151,660 LIBOR-BBA 303,446,600 E (507,537) 3/15/27 2.4885% 3 month USD- (3,528,348) LIBOR-BBA 81,141,300 E (90,141) 3/15/22 2.132% 3 month USD- (544,938) LIBOR-BBA 364,174,100 E (107,402) 3/15/19 1.6065% 3 month USD- (495,976) LIBOR-BBA 27,151,300 (228,431) 1/31/27 3 month USD- 2.4775% 74,256 LIBOR-BBA 20,433,000 (271) 1/5/27 3 month USD- 2.38% 71,139 LIBOR-BBA 17,528,000 (232) 1/5/27 3 month USD- 2.3795% 60,230 LIBOR-BBA 7,178,000 (95) 1/6/27 3 month USD- 2.31% (21,498) LIBOR-BBA 18,960,000 (251) 1/6/27 3 month USD- 2.28% (108,865) LIBOR-BBA 6,810,000 (90) 1/9/27 3 month USD- 2.2301% (71,425) LIBOR-BBA 8,075,000 (107) 1/9/27 3 month USD- 2.221% (91,424) LIBOR-BBA 10,641,000 (141) 1/10/27 3 month USD- 2.2075% (133,979) LIBOR-BBA 21,908,000 (291) 1/10/27 2.29333% 3 month USD- 103,105 LIBOR-BBA Premier Income Trust 55 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $14,058,000 $(186) 1/10/27 2.294% 3 month USD- $65,297 LIBOR-BBA 10,438,000 (138) 1/11/27 3 month USD- 2.246% (95,085) LIBOR-BBA 8,027,000 (106) 1/12/27 3 month USD- 2.2515% (69,558) LIBOR-BBA 7,961,000 (106) 1/13/27 3 month USD- 2.246% (73,460) LIBOR-BBA 8,030,000 (106) 1/13/27 3 month USD- 2.249% (71,893) LIBOR-BBA 9,779,800 (130) 1/17/27 3 month USD- 2.19% (142,471) LIBOR-BBA 9,779,800 (130) 1/17/27 3 month USD- 2.197% (136,195) LIBOR-BBA 5,124,000 (68) 1/17/27 2.2955% 3 month USD- 25,035 LIBOR-BBA 12,555,000 (166) 1/17/27 2.30308% 3 month USD- 52,636 LIBOR-BBA 8,523,000 (113) 1/20/27 3 month USD- 2.233% (91,770) LIBOR-BBA 14,517,000 (192) 1/23/27 2.35299% 3 month USD- (593) LIBOR-BBA 21,233,000 (282) 1/23/27 2.37712% 3 month USD- (47,757) LIBOR-BBA 11,584,500 (154) 1/23/27 2.3785% 3 month USD- (27,519) LIBOR-BBA 19,549,000 (259) 1/25/27 3 month USD- 2.37% 29,498 LIBOR-BBA 11,584,500 (154) 1/23/27 2.37025% 3 month USD- (18,775) LIBOR-BBA 9,921,000 (132) 1/25/27 3 month USD- 2.335% (16,795) LIBOR-BBA 11,099,000 (147) 1/25/27 3 month USD- 2.3025% (51,780) LIBOR-BBA 18,534,000 (246) 1/26/27 3 month USD- 2.3255% (48,100) LIBOR-BBA 19,390,000 (257) 1/27/27 2.3956% 3 month USD- (73,224) LIBOR-BBA 19,090,000 (253) 1/27/27 2.4322% 3 month USD- (135,986) LIBOR-BBA 15,607,000 (207) 1/30/27 3 month USD- 2.456% 142,777 LIBOR-BBA 7,438,000 (99) 1/30/27 2.4455% 3 month USD- (61,099) LIBOR-BBA 9,249,000 (123) 1/31/27 2.416% 3 month USD- (51,234) LIBOR-BBA 8,685,600 (115) 1/31/27 2.4055% 3 month USD- (39,784) LIBOR-BBA 56 Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $10,049,000 $(133) 2/1/27 3 month USD- 2.394% $33,852 LIBOR-BBA AUD 35,266,000 E 53,967 3/22/22 2.70% 6 month AUD- (116,536) BBR-BBSW AUD 11,214,000 E 32,698 3/22/27 3.10% 6 month AUD- (42,305) BBR-BBSW CAD 12,965,000 E (70,723) 3/15/22 3 month CAD-BA- 1.60% (19,002) CDOR CAD 17,820,000 E (6,421) 3/15/27 2.07% 3 month CAD-BA- (76,153) CDOR CHF 46,000 E 35 3/15/22 6 month CHF- 0.25% (63) LIBOR-BBA CHF 59,000 E (95) 3/15/27 6 month CHF- 0.25% 92 LIBOR-BBA EUR 147,331,000 E 196,342 3/15/22 0.20% 6 month EUR- 269,978 EURIBOR- REUTERS EUR 19,812,000 E (25,379) 3/15/27 0.82% 6 month EUR- 11,578 EURIBOR- REUTERS EUR 4,243,000 E (88) 1/24/32 6 month EUR- 1.665% (31,340) EURIBOR-REUTERS GBP 35,845,000 E (42,838) 3/15/22 1.06% 6 month GBP- (59,252) LIBOR-BBA GBP 9,834,000 E 68,993 3/15/27 1.50% 6 month GBP- 5,640 LIBOR-BBA GBP 3,856,000 E (72) 1/19/32 1.912% 6 month GBP- 19,099 LIBOR-BBA JPY 384,052,000 E (113) 2/22/37 6 month JPY- 0.56% (101,863) LIBOR-BBA MXN 30,450,000 (21) 12/3/26 7.715% 1 month MXN- 12,967 TIIE-BANXICO MXN 21,470,000 (14) 12/24/26 8.12% 1 month MXN- (21,573) TIIE-BANXICO MXN 25,900,000 (17) 1/7/27 8.20% 1 month MXN- (31,614) TIIE-BANXICO NOK 890,000 E (11) 3/15/22 6 month NOK- 1.65% 114 NIBOR-NIBR NOK 25,982,000 E 3,605 3/15/27 6 month NOK- 2.05% 1,136 NIBOR-NIBR NZD 7,717,000 E (7,245) 3/15/27 3 month NZD- 3.70% 31,624 BBR-FRA NZD 40,466,000 E 8,663 3/15/22 3 month NZD- 3.18% 75,525 BBR-FRA SEK 167,122,000 E 6,785 3/15/22 0.35% 3 month SEK- 120,618 STIBOR-SIDE Premier Income Trust 57 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) SEK 493,000 E $376 3/15/27 3 month SEK- 1.25% $53 STIBOR-SIDE ZAR 16,652,000 (15) 10/11/26 8.32625% 3 month ZAR- (9,808) JIBAR-SAFEX Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $738,118 $— 1/12/42 4.00% (1 month Synthetic TRS Index $3,791 USD-LIBOR) 4.00% 30 year Fannie Mae pools 260,379 — 1/12/40 4.00% (1 month Synthetic MBX Index (910) USD-LIBOR) 4.00% 30 year Fannie Mae pools 630,679 — 1/12/39 6.00% (1 month Synthetic TRS Index 846 USD-LIBOR) 6.00% 30 year Fannie Mae pools 630,131 — 1/12/40 4.00% (1 month Synthetic MBX Index (2,203) USD-LIBOR) 4.00% 30 year Fannie Mae pools 80,994 — 1/12/38 6.50% (1 month Synthetic TRS Index 104 USD-LIBOR) 6.50% 30 year Fannie Mae pools 338,461 — 1/12/41 5.00% (1 month Synthetic MBX Index (1,963) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,535,656 — 1/12/40 4.00% (1 month Synthetic MBX Index (5,368) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,241,441 — 1/12/40 4.50% (1 month Synthetic MBX Index (1,117) USD-LIBOR) 4.50% 30 year Fannie Mae pools 747,509 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (951) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,019,593 — 1/12/41 5.00% (1 month Synthetic TRS Index 4,822 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 613,777 — 1/12/41 5.00% (1 month Synthetic TRS Index 2,903 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 778,376 — 1/12/41 5.00% (1 month Synthetic TRS Index 3,682 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 58 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont . $1,198,982 $— 1/12/38 6.50% (1 month Synthetic TRS Index $1,541 USD-LIBOR) 6.50% 30 year Fannie Mae pools 172,051 — 1/12/38 6.50% (1 month Synthetic TRS Index 221 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,819,398 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (15,969) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,131,186 — 1/12/43 3.50% (1 month Synthetic TRS Index 4,636 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,907,272 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (21,298) USD-LIBOR 4.00% 30 year Fannie Mae pools 2,466,168 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,116 USD-LIBOR) 5.00% 30 year Fannie Mae pools 21,017,654 — 1/12/41 5.00% (1 month Synthetic MBX Index 104,706 USD-LIBOR) 5.00% 30 year Fannie Mae pools 12,379,955 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (24,700) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 6,626,000 — 9/15/17 (0.4975%) Eurostat Eurozone 29,183 HICP excluding tobacco EUR 3,313,000 — 9/15/17 (0.46%) Eurostat Eurozone 17,310 HICP excluding tobacco EUR 4,713,000 — 9/15/17 (0.435%) Eurostat Eurozone 27,168 HICP excluding tobacco GBP 4,694,000 — 11/3/26 3.4531% GBP Non-revised UK (139,536) Retail Price Index Citibank, N.A. $1,237,064 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,163 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,814,707 — 1/12/41 5.00% (1 month Synthetic MBX Index 14,022 USD-LIBOR) 5.00% 30 year Fannie Mae pools 429,947 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,142 USD-LIBOR) 5.00% 30 year Fannie Mae pools Premier Income Trust 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $938,236 $— 1/12/41 5.00% (1 month Synthetic MBX Index $4,674 USD-LIBOR) 5.00% 30 year Fannie Mae pools 910,562 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,817) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,627,265 — 1/12/41 5.00% (1 month Synthetic TRS Index 7,697 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,726,119 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (9,776) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,894,533 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (10,730) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,737,771 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,219 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,004,122 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,473 USD-LIBOR) 4.00% 30 year Fannie Mae pools 80,476 — 1/12/41 4.00% (1 month Synthetic TRS Index 439 USD-LIBOR) 4.00% 30 year Fannie Mae pools 79,324 — 1/12/44 3.50% (1 month Synthetic TRS Index 300 USD-LIBOR) 3.50% 30 year Fannie Mae pools 696,007 — 1/12/44 3.50% (1 month Synthetic TRS Index 2,635 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,331,467 — 1/12/43 3.50% (1 month Synthetic TRS Index 5,457 USD-LIBOR) 3.50% 30 year Fannie Mae pools 366,915 — 1/12/43 3.50% (1 month Synthetic TRS Index 1,504 USD-LIBOR) 3.50% 30 year Fannie Mae pools 209,894 — 1/12/43 3.50% (1 month Synthetic TRS Index 860 USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,695,179 — 1/12/45 4.00% (1 month Synthetic TRS Index 34,608 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,042,249 — 1/12/45 4.00% (1 month Synthetic TRS Index 12,410 USD-LIBOR) 4.00% 30 year Fannie Mae pools 60 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont . $2,024,321 $— 1/12/45 3.50% (1 month Synthetic TRS Index $10,200 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,497,575 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (19,065) USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG 910,562 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,817) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 920,412 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,235 USD-LIBOR) 6.00% 30 year Fannie Mae pools 377,200 — 1/12/38 6.50% (1 month Synthetic TRS Index 485 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,831,394 — 1/12/42 4.00% (1 month Synthetic TRS Index 9,407 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,831,394 — 1/12/42 4.00% (1 month Synthetic TRS Index 9,407 USD-LIBOR) 4.00% 30 year Fannie Mae pools 576,750 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,151) USD-LIBOR 6.50% 30 year Fannie Mae pools 216,668 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (432) USD-LIBOR 6.50% 30 year Fannie Mae pools 441,868 — 1/12/39 6.00% (1 month Synthetic TRS Index 593 USD-LIBOR) 6.00% 30 year Fannie Mae pools 66,457 — 1/12/39 6.00% (1 month Synthetic TRS Index 89 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,155,326 — 1/12/40 4.00% (1 month Synthetic TRS Index 5,224 USD-LIBOR) 4.00% 30 year Fannie Mae pools 444,564 — 1/12/39 6.00% (1 month Synthetic TRS Index 596 USD-LIBOR) 6.00% 30 year Fannie Mae pools 889,083 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,193 USD-LIBOR) 6.00% 30 year Fannie Mae pools 27,135 — 1/12/38 6.50% (1 month Synthetic TRS Index 35 USD-LIBOR) 6.50% 30 year Fannie Mae pools Premier Income Trust 61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $406,566 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(811) USD-LIBOR 6.50% 30 year Fannie Mae pools 790,140 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,576) USD-LIBOR 6.50% 30 year Fannie Mae pools 487,834 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (973) USD-LIBOR 6.50% 30 year Fannie Mae pools 37,379 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (75) USD-LIBOR 6.50% 30 year Fannie Mae pools 99,707 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (199) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,168,549 — 1/12/42 4.00% (1 month Synthetic TRS Index 21,412 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,607,512 — 1/12/42 4.00% (1 month Synthetic TRS Index 18,530 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,702,354 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (15,306) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,363,609 — 1/12/44 3.50% (1 month Synthetic TRS Index 12,734 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,664,403 — 1/12/44 3.50% (1 month Synthetic TRS Index 10,087 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,406,088 — 1/12/44 3.50% (1 month Synthetic TRS Index 5,323 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,026,566 — 1/12/45 4.00% (1 month Synthetic TRS Index 12,315 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,279,463 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (9,342) USD-LIBOR 3.50% 30 year Fannie Mae pools 7,099,080 — 1/12/45 4.00% (1 month Synthetic TRS Index 43,139 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,679,038 — 1/12/44 (3.00%) 1 month Synthetic TRS Index (4,852) USD-LIBOR 3.00% 30 year Fannie Mae pools 6,168,703 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (33,624) USD-LIBOR 4.00% 30 year Fannie Mae pools 62 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . EUR 23,854,000 $— 8/10/17 (0.63%) Eurostat Eurozone $11,330 HICP excluding tobacco EUR 7,876,000 — 8/11/17 (0.63%) Eurostat Eurozone 3,741 HICP excluding tobacco EUR 6,626,000 — 8/31/17 (0.27%) Eurostat Eurozone 55,005 HICP excluding tobacco EUR 6,626,000 — 9/1/17 (0.37%) Eurostat Eurozone 47,566 HICP excluding tobacco EUR 3,884,000 — 1/26/21 (0.75%) Eurostat Eurozone 80,179 HICP excluding tobacco GBP 2,347,000 — 11/10/26 3.56% GBP Non-revised UK (31,179) Retail Price Index GBP 2,347,000 — 11/18/26 3.52% GBP Non-revised UK (45,646) Retail Price Index JPMorgan Chase Bank N.A. $5,402,612 — 1/12/41 4.00% (1 month Synthetic TRS Index 29,449 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,134,649 — 1/12/41 4.00% (1 month Synthetic TRS Index 17,086 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,042,009 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,680 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,909,682 — 1/12/41 4.00% (1 month Synthetic TRS Index 15,860 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,702,354 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (15,306) USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 3,313,000 — 9/7/20 (0.85%) Eurostat Eurozone 32,441 HICP excluding tobacco EUR 4,155,000 — 1/27/21 (0.755%) Eurostat Eurozone 85,895 HICP excluding tobacco EUR 3,418,000 — 1/26/21 (0.75%) Eurostat Eurozone 71,618 HICP excluding tobacco Premier Income Trust 63 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Securities LLC $3,221,825 $— 1/12/44 4.00% (1 month Synthetic TRS Index $18,573 USD-LIBOR) 4.00% 30 year Fannie Mae pools 759,999 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (3,115) USD-LIBOR 3.50% 30 year Fannie Mae pools 12,176,968 (19,027) 1/12/42 (4.00%) 1 month Synthetic TRS Index (80,283) USD-LIBOR 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $9,980 $146,000 5/11/63 300 bp $998 CMBX NA BBB– Index BBB–/P 19,586 325,000 5/11/63 300 bp (407) CMBX NA BBB– Index BBB–/P 40,127 650,000 5/11/63 300 bp 142 CMBX NA BBB– Index BBB–/P 38,247 671,000 5/11/63 300 bp (3,031) Credit Suisse International CMBX NA BB Index — (156,621) 1,116,000 1/17/47 (500 bp) (16,643) CMBX NA BB Index — (104,332) 5,911,000 5/11/63 (500 bp) 686,133 CMBX NA BB Index — (192,855) 1,178,000 1/17/47 (500 bp) (45,101) CMBX NA BB Index — (3,146) 324,000 1/17/47 (500 bp) 37,493 CMBX NA BBB– Index BBB–/P 12,042 246,000 5/11/63 300 bp (3,092) CMBX NA BBB– Index BBB–/P 123,134 2,510,000 5/11/63 300 bp (31,273) CMBX NA BBB– Index BBB–/P 73,353 928,000 1/17/47 300 bp 25,082 CMBX NA BBB– Index BBB–/P 143,170 2,180,000 1/17/47 300 bp 29,774 CMBX NA BBB– Index BBB–/P 3,191,200 43,174,000 1/17/47 300 bp 945,433 Goldman Sachs International CMBX NA BB Index — (266,285) 2,603,000 5/11/63 (500 bp) 81,809 CMBX NA BB Index — (71,729) 474,000 1/17/47 (500 bp) (12,276) CMBX NA BB Index — (19,578) 134,000 5/11/63 (500 bp) (1,659) CMBX NA BB Index — (135,933) 804,000 1/17/47 (500 bp) (35,089) CMBX NA BBB– Index BBB–/P 31,646 638,000 5/11/63 300 bp (7,601) CMBX NA BBB– Index BBB–/P 31,103 638,000 5/11/63 300 bp (8,145) CMBX NA BBB– Index BBB–/P 34,009 652,000 5/11/63 300 bp (6,100) CMBX NA BBB– Index BBB–/P 69,759 928,000 5/11/63 300 bp 12,671 CMBX NA BBB– Index BBB–/P 93,617 1,935,000 5/11/63 300 bp (25,418) CMBX NA BBB– Index — (11,955) 147,000 1/17/47 (300 bp) (4,308) CMBX NA BBB– Index BBB–/P 3,544 45,000 1/17/47 300 bp 1,203 CMBX NA BBB– Index BBB–/P 153,551 2,203,000 1/17/47 300 bp 38,958 CMBX NA BBB– Index BBB–/P 537,139 7,267,000 1/17/47 300 bp 159,134 64 Premier Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Securities LLC CMBX NA BB Index — $(186,437) $1,326,000 5/11/63 (500 bp) $(9,114) CMBX NA BB Index — (108,451) 748,000 5/11/63 (500 bp) (8,423) CMBX NA BB Index — (80,830) 562,000 5/11/63 (500 bp) (5,675) CMBX NA BB Index — (41,215) 310,000 5/11/63 (500 bp) 241 CMBX NA BBB– Index BBB–/P 21,774 353,000 5/11/63 300 bp (147) CMBX NA BBB– Index BBB–/P 19,968 452,000 5/11/63 300 bp (7,837) CMBX NA BBB– Index BBB–/P 37,564 705,000 5/11/63 300 bp (6,099) CMBX NA BBB– Index BBB–/P 35,905 705,000 5/11/63 300 bp (7,758) CMBX NA BBB– Index BBB–/P 92,457 1,704,000 5/11/63 300 bp (12,367) CMBX NA BBB– Index BBB–/P 117,048 2,116,000 5/11/63 300 bp (13,122) CMBX NA BBB– Index BBB–/P 238,942 3,047,000 5/11/63 300 bp 51,500 CMBX NA BBB– Index — (259,640) 2,819,000 1/17/47 (300 bp) (113,006) CMBX NA BBB– Index — (93,842) 1,128,000 1/17/47 (300 bp) (35,167) CMBX NA BBB– Index — (39,631) 501,000 1/17/47 (300 bp) (13,570) CMBX NA BBB– Index — (18,990) 353,000 1/17/47 (300 bp) (422) CMBX NA BBB– Index BBB–/P 5,306 65,000 1/17/47 300 bp 1,924 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at January 31, 2017. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Premier Income Trust 65 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer cyclicals $—­ $—­ $23,241 Energy 287,213 3,537 13,689 Government —­ 2,086,422 —­ Utilities and power 341,577 27,395 —­ Total common stocks Convertible bonds and notes —­ 93,891 —­ Corporate bonds and notes —­ 192,645,450 5 Foreign government and agency bonds and notes —­ 44,470,395 —­ Mortgage-backed securities —­ 290,425,462 —­ Preferred stocks 418,011 —­ —­ Purchased options outstanding —­ 1,938,808 —­ Purchased swap options outstanding —­ 2,150,655 —­ Senior loans —­ 11,949,457 —­ U.S. government and agency mortgage obligations —­ 354,627,310 —­ Warrants 15,012 8,924 —­ Short-term investments 33,482,798 26,332,382 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $1,104,736 $—­ Written options outstanding —­ (2,203,855) —­ Written swap options outstanding —­ (3,381,134) —­ Forward premium swap option contracts —­ 195,800 —­ TBA sale commitments —­ (250,476,715) —­ Interest rate swap contracts —­ (5,173,815) —­ Total return swap contracts —­ 462,996 —­ Credit default contracts —­ (1,743,056) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 66 Premier Income Trust Statement of assets and liabilities 1/31/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $934,850,219) $928,341,836 Affiliated issuers (identified cost $32,999,798) (Notes 1 and 5) 32,999,798 Cash 100,987 Foreign currency (cost $733,650) (Note 1) 737,012 Dividends, interest and other receivables 7,619,570 Receivable for investments sold 4,227,816 Receivable for sales of delayed delivery securities (Note 1) 208,183,839 Receivable for variation margin (Note 1) 1,541,497 Unrealized appreciation on forward premium swap option contracts (Note 1) 283,336 Unrealized appreciation on forward currency contracts (Note 1) 4,681,277 Unrealized appreciation on OTC swap contracts (Note 1) 3,017,554 Premium paid on OTC swap contracts (Note 1) 1,810,497 Total assets LIABILITIES Payable for investments purchased 7,882,330 Payable for purchases of delayed delivery securities (Note 1) 312,874,984 Payable for compensation of Manager (Note 2) 1,076,110 Payable for custodian fees (Note 2) 92,095 Payable for investor servicing fees (Note 2) 49,407 Payable for Trustee compensation and expenses (Note 2) 287,000 Payable for administrative services (Note 2) 6,096 Payable for variation margin (Note 1) 2,569,904 Distributions payable to shareholders 2,788,771 Unrealized depreciation on OTC swap contracts (Note 1) 1,872,779 Premium received on OTC swap contracts (Note 1) 5,174,171 Unrealized depreciation on forward currency contracts (Note 1) 3,576,541 Unrealized depreciation on forward premium swap option contracts (Note 1) 87,536 Written options outstanding, at value (premiums $9,801,641) (Notes 1 and 3) 5,584,989 TBA sale commitments, at value (proceeds receivable $250,119,219) (Note 1) 250,476,715 Collateral on certain derivative contracts, at value (Note 1) 843,271 Other accrued expenses 174,414 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $861,608,408 Undistributed net investment income (Note 1) 903,630 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (259,323,900) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (5,060,232) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($598,127,906 divided by 107,254,321 shares) $5.58 The accompanying notes are an integral part of these financial statements. Premier Income Trust 67 Statement of operations Six months ended 1/31/17 (Unaudited) INVESTMENT INCOME Interest (including interest income of $39,368 from investments in affiliated issuers) (Note 5) $19,126,448 Dividends 62,337 Total investment income EXPENSES Compensation of Manager (Note 2) 2,180,892 Investor servicing fees (Note 2) 146,903 Custodian fees (Note 2) 64,087 Trustee compensation and expenses (Note 2) 14,428 Administrative services (Note 2) 10,499 Other 231,507 Total expenses Expense reduction (Note 2) (474) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (13,404,307) Net realized gain on swap contracts (Note 1) 24,598,860 Net realized gain on futures contracts (Note 1) 1,747,842 Net realized gain on foreign currency transactions (Note 1) 4,332,258 Net realized loss on written options (Notes 1 and 3) (5,368,872) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (1,586,395) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 21,559,950 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 68 Premier Income Trust Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/17* Year ended 7/31/16 Operations Net investment income $16,540,943 $34,826,419 Net realized gain (loss) on investments and foreign currency transactions 11,905,781 (51,865,294) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 19,973,555 (2,825,597) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (16,920,125) (35,145,808) Decrease from shares repurchased (Note 4) (10,608,061) (37,648,101) Total increase (decrease) in net assets NET ASSETS Beginning of period 577,235,813 669,894,194 End of period (including undistributed net investment income of $903,630 and $1,282,812, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 109,420,660 117,160,420 Shares repurchased (Note 4) (2,166,339) (7,739,760) Shares outstanding at end of period 107,254,321 109,420,660 * Unaudited. The accompanying notes are an integral part of these financial statements. Premier Income Trust 69 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months Year ended ended** 1/31/17 7/31/16 7/31/15 7/31/14 7/31/13 7/31/12 Net asset value, beginning of period Investment operations: Net investment income a .15 .31 .28 .32 .32 .27 Net realized and unrealized gain (loss) on investments .30 (.48) (.49) .17 .19 (.28) Total from investment operations Less distributions: From net investment income (.16) (.31) (.31) (.31) (.33) (.34) From return of capital — (.06) Total distributions Increase from shares repurchased — Net asset value, end of period Market price, end of period $5.27­ Total return at market price (%) b * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .45 * .91 .87 .90 .86 .88 Ratio of net investment income to average net assets (%) 2.81 * 5.75 4.74 5.23 5.49 4.80 Portfolio turnover (%) 472* d 808 d 654 d 189 e 215 e 153 e * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Portfolio turnover includes TBA purchase and sale commitments. e Portfolio turnover excludes TBA purchase and sales commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % July 31, 2014 485% July 31, 2013 586 July 31, 2012 458 The accompanying notes are an integral part of these financial statements. 70 Premier Income Trust Notes to financial statements 1/31/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2016 through January 31, 2017. Putnam Premier Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required before the fund could operate as a non-diversified fund. The goal of the fund is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, transfer agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected Premier Income Trust 71 by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses 72 Premier Income Trust resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts for hedging duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and for gaining exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Premier Income Trust 73 Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning, and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure, for gaining exposure to specific sectors, for hedging inflation, and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, for hedging market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally 74 Premier Income Trust cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is Premier Income Trust 75 held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,182,944 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,229,955 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $3,996,388 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2016, the fund had a capital loss carryover of $234,727,957 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $68,585,963 $20,864,254 $89,450,217 * 58,742,308 N/A 58,742,308 July 31, 2017 86,535,432 N/A 86,535,432 July 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. 76 Premier Income Trust Pursuant to federal income tax regulations applicable to regulated investment companies, the Fund has elected to defer certain capital losses of $18,809,232 recognized during the period between November 1, 2015 and July 31, 2016 to its fiscal year ending July 31, 2017. The aggregate identified cost on a tax basis is $985,279,764, resulting in gross unrealized appreciation and depreciation of $11,462,985 and $35,401,115, respectively, or net unrealized depreciation of $23,938,130. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.750% of the first $500 million of average 0.480% of the next $5 billion of average net assets, net assets, 0.650% of the next $500 million of average 0.470% of the next $5 billion of average net assets, net assets, 0.600% of the next $500 million of average 0.460% of the next $5 billion of average net assets, net assets, 0.550% of the next $5 billion of average 0.450% of the next $5 billion of average net assets, net assets, 0.525% of the next $5 billion of average 0.440% of the next $5 billion of average net assets, net assets, 0.505% of the next $5 billion of average 0.430% of the next $8.5 billion of average net net assets, assets and 0.490% of the next $5 billion of average 0.420% of any excess thereafter. net assets, For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.371% of the fund’s average net assets. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $474 under the expense offset arrangements. Premier Income Trust 77 Each Independent Trustee of the fund receives an annual Trustee fee, of which $459, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $3,452,563,047 $3,583,571,164 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $501,226,900 $6,027,051 $409,000,000 $1,369,453 Options opened 2,962,518,700 10,028,963 1,406,095,300 6,964,066 Options exercised (149,332,200) (725,429) — — Options expired (933,823,200) (1,902,762) — — Options closed (1,371,642,600) (5,803,222) (1,478,667,800) (6,156,479) Written options outstanding at the end of the reporting period $1,008,947,600 $7,624,601 $336,427,500 $2,177,040 Note 4: Shares repurchased In September 2016, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2017 (based on shares outstanding as of October 7, 2016). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 2,166,339 common shares for an aggregate purchase price of $10,608,061, which reflects a weighted-average discount from net asset value per share of 9.82%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. 78 Premier Income Trust For the previous reporting period, the fund repurchased 7,739,760 common shares for an aggregate purchase price of $37,648,101, which reflected a weighted-average discount from net asset value per share of 10.24%. The weighted-average discount reflected the payment of commissions by the fund to execute repurchase trades. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of the Investment end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Short Term Investment Fund * $10,615,872 $135,166,734 $112,782,808 $39,368 $32,999,798 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Premier Income Trust 79 Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $260,700,000 Purchased currency options (contract amount) $15,200,000 Purchased swap option contracts (contract amount) $444,400,000 Written TBA commitment option contracts (contract amount) (Note 3) $354,100,000 Written currency options (contract amount) (Note 3) $15,200,000 Written swap option contracts (contract amount) (Note 3) $737,000,000 Futures contracts (number of contracts) 200 Forward currency contracts (contract amount) $491,200,000 OTC interest rate swap contracts (notional) $13,000,000 Centrally cleared interest rate swap contracts (notional) $1,401,600,000 OTC total return swap contracts (notional) $264,300,000 OTC credit default contracts (notional) $88,900,000 Warrants (number of warrants) 6,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $2,296,693 Payables $4,039,749 Foreign exchange Investments, contracts Receivables 5,654,605 Payables 3,986,826 Equity contracts Investments 23,936 Payables — Investments, Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation 6,357,885 * Unrealized depreciation 12,931,473 * Total * Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. 80 Premier Income Trust The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(830,008) $(830,008) Foreign exchange contracts 167,630 — 4,310,517 — $4,478,147 Interest rate contracts (9,911,094) 1,747,842 — 25,428,868 $17,265,616 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $2,376,255 $2,376,255 Foreign exchange contracts — 20,437 — (1,576,388) — $(1,555,951) Equity contracts 22,384 — $22,384 Interest rate contracts — (344,090) 442,300 — (4,476,419) $(4,378,209) Total Premier Income Trust 81 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG Wells Fargo Bank, N.A. WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts *# $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— Centrally cleared interest rate swap contracts § — — 1,541,497 — 1,541,497 OTC Total return swap contracts *# — 202,029 — 22,327 94,476 — 349,625 — 258,029 18,573 — 945,059 OTC Credit default contracts *# — 1,118,836 — 533,957 — — 643,900 — 2,296,693 Forward currency contracts # 842,949 242,964 — 365,192 143,081 — 1,007,570 104,485 797,001 — 450,249 584,367 143,419 — — 4,681,277 Forward premium swap option contracts # 40,157 194,320 — 30,545 — — 11,404 — 6,910 — 283,336 Purchased swap options **# 731,998 62,720 — 389,351 316,449 — 204,856 — 445,281 — 2,150,655 Purchased options **# — 853,733 — 1,085,075 — 1,938,808 Total Assets $— $— Liabilities: OTC Interest rate swap contracts *# — 938,839 — 938,839 Centrally cleared interest rate swap contracts § — — 2,569,904 — 2,569,904 OTC Total return swap contracts *# — 214,015 — — 41,388 1,817 145,166 — 15,306 64,371 — 482,063 OTC Credit default contracts *# 110,238 — — — 2,576,975 — 789,666 — — 562,870 — 4,039,749 Forward currency contracts # 287,437 280,650 — 484,722 64,616 — 571,297 85,304 445,425 — 519,560 440,576 340,897 — 56,057 3,576,541 Forward premium swap option contracts # 79,988 — — — 4,928 — 2,620 — 87,536 Written swap options # 765,395 65,978 — 137,792 225,084 — 156,799 — 2,030,086 — 3,381,134 Written options # — 382,982 — 1,820,873 — 2,203,855 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) †## $360,271 $— $— $(129,987) $(790,882) $— $915,235 $— $(2,665,143) $35,232 $— $143,791 $(109,989) $— $— Net amount $11,775 $141,390 $(1,028,407) $314,888 $(449,267) $(1,817) $— $19,181 $— $— $(69,311) $— $(87,489) $4,290 $(56,057) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 82 Premier Income Trust Premier Income Trust 83 Note 10: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 84 Premier Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (a)(1) Portfolio Managers. Effective February 28, 2017, Robert Davis and Brett Koslowski were added as portfolio managers of the fund. Portfolio managers	Joined Fund	Employer	Positions Over Past Five Years Robert Davis	2017	Putnam Management 1999-Present	Portfolio Manager Previously, Analyst Brett Kozlowski	2017	Putnam Management 2008-Present	Portfolio Manager Previously, Structured Credit Specialist (a)(2) Other Accounts Managed by the Fund's Portfolio Managers. The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that Robert Davis and Brett Kozlowski managed as of the fund's most recent fiscal year-end. Unless noted, none of the other accounts pays a fee based on the account's performance. Portfolio Leader or Member	Other SEC-registered open-end and closed-end funds Other accounts that pool assets from more than one client Other accounts (including separate accounts, managed account programs and single-sponsor defined contribution plan offerings) Number of accounts	Assets	Number of accounts	Assets	Number of accounts	Assets Brett Kozlowski	12	$3,025,800,000	15	$4,157,100,000	11	$2,821,600,000 Robert Davis	7	($7,900,000)	7	$1,200,000	4	($355,300,000) Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the fund's Portfolio Managers may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under “Other Accounts Managed by the Fund's Portfolio Managers” at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (“performance fee accounts”), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others: • The most attractive investments could be allocated to higher-fee accounts or performance fee accounts. • The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time. • The trading of other accounts could be used to benefit higher-fee accounts (front- running). • The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Management's policies: • Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts. • All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts). • All trading must be effected through Putnam's trading desks and normal queues and procedures must be followed (i.e., no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure). • Front running is strictly prohibited. • The fund's Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Management's investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish “pilot” or “incubator” funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the fund's Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Management's policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation — neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Management's daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings). A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Management's trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold — for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Management's trade allocation policies generally provide that each day's transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Management's opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Management's trade oversight procedures in an attempt to ensure fairness over time across accounts. “Cross trades,” in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay, or if such trades result in more attractive investments being allocated to higher-fee accounts. Putnam Management and the fund's Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on another account's objectives or other factors, the Portfolio Manager(s) may give advice and make decisions that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The fund's Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. (a)(3) Compensation of portfolio managers. Putnam's goal for our products and investors is to deliver strong performance versus peers or performance ahead of the applicable benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For this fund, the peer group Putnam compares fund performance against is its broad investment category as determined by Lipper Inc. and identified in the shareholder report included in Item 1. (a)(4) Fund ownership. The following table shows the dollar ranges of shares of the fund owned by the professionals listed above at January 31, 2017, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. * : Assets in the fund Period ended
